Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 1 of 65 PagelD #: 7

EXHIBIT A
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 2 of 65 PagelD #: 8
Case 1:21-mc-00442 Document1 Filed 05/12/21 Page 1 of 33

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF MAKHPAL

KARIBZHANOVA FOR JUDICIAL Case No. 21-442
ASSISTANCE PURSUANT TO 28 U.S.C. ECF Case
§ 1782

 

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
FOR JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

Lewis Baach Kaufmann Middlemiss PLLC, acting on behalf of Makhpal Karibzhanova
(“Appticant” or ‘““Makhpa!”). respectfully applies for an order of judicial assistance, pursuant to 28
U.S.C. § 1782, appointing John W. Moscow! as Commissioner of the Court to issue subpoenas to
obtain testimony and documentary evidence to assist in discovery for use acorn Kazakhstan
civil proceedings.

Makhpal Karibzhanova ts a citizen of Kazakhstan and is the former wife of a wealthy and
politically-connected Kazakh businessman, Aidan Karibzhanov (‘Aidan’). During 20 years of
marriage, Makhpal was repeatedly and constantly subjected to physical, emotional, and
psychological abuse. On May 15, 2018, her marriage to Aidan was dissolved by a Kazakh court.
At the time of the divorce, Aidan refused to discuss a meaningful settlement regarding the diviston
of marital property. Instead, he pushed through the divorce, likely by corrupt means, without any
division of marital property, and has since denied Makhpal access to almost all marital property,
all of which is under Aidan’s control or that of his trusted nominees. Kazakh law allows an action

for division of marital property to be commenced as a separate proceeding from the divorce action

 

'Mr. Moscow is senior counsel at the firm Lewis Baach Kaufmann Middlemiss PLLC and is admitted to appear before
the courts in the Southern District of New York. Mr. Moscow spent over thirty years as a prosecutor at the New York
County District Attorney’s Office working with Robert M. Morgenthau, where he founded and supervised the bureau
responsible for the prosecution of international economic crime, known colloquially as DANY Overseas.
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 3 of 65 PagelD #: 9
Case 1:21-mc-00442 Document 1 Filed 05/12/21 Page 2 of 33

itself if the parties are unable to come to an amicable settlement. Makhpal hoped that Aidan would
prove reasonable once the marriage had ended; however, Aidan has shown no interest in reaching
a settlement. Instead, he has repeatedly sought to intimidate Makhpal to keep her from asserting
her rights to equitable division of the marital estate. Given Aidan’s refusals to engage in settlement
talks, Makhpal had no choice but to bring an action in Kazakhstan seeking judicial division of
marital assets.

Makhpal is now in the process of documenting the true value of the marital estate for the
Kazakh court’s benefit. Aidan has shown that he cannot be trusted to declare accurately the nature
and extent of his wealth. A great deal of Aidan’s wealth is held in offshore structures and through
nominee ownership around the world. making it necessary to gather evidence from a number of
countries, including the United States, the United Kingdom, Switzerland, the United Arab
Emirates. and Singapore, as well as Kazakhstan and a number of offshore jurisdictions. Given the
importance of the United States, and specifically Manhattan, as a center tor global finance, many
relevant records will be found with global financial institutions based in Manhattan, including bank
records, real estate records, and records from at least one investment advisor registered with the
Securities and Exchange Commission (“SEC”). as well as offshore funds also subject to the

jurisdiction of the SEC and, therefore, subject to U.S. jurisdiction.’

 

> This application presents the background of Makhpal and Aidan’s marriage and divorce, as well as a general
overview of Aidan’s wealth. As with any significant asset tracing matter, Applicant envisions this investigation as an
ongoing and iterative process. It would be an almost Sisyphean task to attempt lo catalogue every known or suspected
asset in Aidan'’s galaxy of shell companies, trusts, and nominee owners. Rather, Applicant presents certain specific
relatively large-scale items she will seek to subpoena, but also presents general descriptions of Aidan’s wealth as
exaniples of areas that may lead to issuance of subpoenas based upon further investigation. When specific subpoenas
are issued, the subpoenaed parties will have ample access to legal process to move to quash or modify. Thus, this
application does not seek to identify or present specific subpoenas or targets for discovery, but rather seeks
appointment of the Commissioner who will issue specific subpoenas relevant to the foreign cause of action at a later
date pursuant to the proposed appointment.
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 4 of 65 PagelD #: 10
Case 1:21-mc-00442 Document 1 Filed 05/12/21 Page 3 of 33

FACTUAL BACKGROUND

 

A. The Marriage and Divorce

Makhpal was born in Kazakhstan in 1974. Her father is a famous Kazakh scientist and
academician. By 1993, Makhpal was a professional ballerina, dancing as the Prima Ballerina in
Kazakh State Academic Opera and Ballet Theatre named Abay. Makhpal Aff. 9 4-5. She met
Aidan in 1996 when he was a young bank employee who had recently oadeaed from university
and was just embarking on his career. /d. 4/6. At that time, he had little money. /d. He was living
with his parents at his parents’ apartment and did not own his own car. Jd. Nonetheless, he pursued
a relationship with Makhpal with great fervor. /d. 7. She refused his marriage proposals several
times to focus on her career as an international fashion model. /d. To that end, in 1996, Makhpal
organized a major international fashion show in Kazakhstan featuring many couture fashion
houses. /d. 45. By 1997, she had signed a contract with Ford Models, an American international
modeling agency based in New York and Paris, and moved to Paris. /¢. Her contract allowed her
to earn $1,200 per hour and she appeared poised to sign a multimillion-dolar contract with a large
international fashion house. /d.

Aidan was a jealous suitor. He pressured her to return to Kazakhstan from Paris to marry
him. Eventually. she gave in and they were married on November |, 1997. Jd. §{ 7-8.

Shortly before their marriage, Aidan forced Makhpal to terminate her contract with Ford
Models, which previously yielded her a large income and allowed her to be financially
independent. /d. 9 9. Once they were married, Aidan completely forbade Makhpal from working
in any professional capacity outside the home. /d. 4.10. She argued with him over this, but he was
very angry and insisted that his wife would not work. Aidan repeatedly told Makhpal that he would

earn so much money that Makhpal would never need income of her own. Makhpal Aff. 4] 10.
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 5 of 65 PagelD #: 11
Case 1:21-mc-00442 Document 1 Filed 05/12/21 Page 4 of 33

Their first daughter was born just ten months after their marriage, in 1998, and a second followed
in 2001. /d. With Makhpal’s support, Aidan’s career began to take off around that time, as he
profited from his primary role in the deals privatizing the Kazakhstan national telecom company
and the state-owned Almaty International Airport. /d. § 38. This was a precursor to many of the
deals Aidan brokered in the decades to follow; deals involving privatization of public assets
resulting in huge profits to politically connected insiders at the expense of the state. Makhpal was
privy to the details of many of Aidan’s business deals, some of which are set forth herein. Jd. {
37.

Aidan rose quickly and became closely associated with both political and business leaders.
Id. § 11. This was the beginning of his accumulation of great wealth. Around 2000-2001, Aidan
and Makhpal bought a 5-acre plot of land in Almaty on which to build a new house. The purchase
of the land as well as the construction of their home were financed by their joint family funds. /c/.
412. Makhpaf personally oversaw the entire process of the construction, design, and furnishing
of the house. /d. The property and house were legally titled solely in Makhpal’s name. /d. Aidan
frequently stated that this house belonged entirely and personally to Makhpal. /d. Approximately
four years after the purchase, in or about 2005, they moved into the newly-constructed house. /d.
‘Fhis would be their family and marital home until December 2016 when Aidan used intimidation
and threats of physical harm to force Makhpal to give up her rights to the house and sign it over to
their oldest daughter—who was entirely financially dependent on Aidan and had no choice but to
follow all of his orders—without any compensation to Makhpal. /d. 9§ 12, 17. The intimidation
worked. Fearing for her life, Makhpal signed over the home she lovingly designed and furnished.
Id. §§ 15, 17. In 2007 or 2008, Makhpal had received an offer to buy the house and property for

$20 million. Aidan refused to allow Makhpal to consider the offer and stated that they already had
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 6 of 65 PagelD #: 12
Case 1:21-mc-00442 Document 1 Filed 05/12/21 Page 5 of 33

so much money that they did not need any more. Makhpal Aff. 4 13.

While Aidan would always tell Makhpal that half of what he was earning was hers, he
steadfastly refused to provide her with her own bank or investment accounts, telling her it was too
dangerous for her to hold such funds herself. By design, Aidan has now been able to retain all of
the marital assets and leave Makhpal with nothing.

Throughout the course of their marriage, Makhpal caught Aidan having affairs on many
occasions. Aidan would become enraged when she caught him with his lovers. ld. 4 14. She
contemplated leaving him many times, but he would threaten, cajole, beg and cry to convince her
to stay. Jd. When Aidan drank, he became physically violent. On one occasion, in 2010 when
Makhpal was pregnant with their third child, Aidan physically beat Makhpal severely in the
stomach and head. He hit her so hard that he broke his hand. Shortly after the assault, Makhpal
learned that the fetus did not survive, and she thereafter underwent surgery to remove the dead
fetus from her womb. Jd. On other occasions, he drunkenly boasted that he had the power to order
someone’s death and could easily have her killed. /d. 415. This intimidated Makhpal even further,
as it was undoubtedly intended to do. On many occasions, she sought to leave Aidan, but he
forbade it. He threatened that if she tried to leave, she would receive no money, that he would
have her committed to a mental asylum in Kazakhstan, and that he would make sure she never saw

her daughters again. Id. { 14.

 

> Numerous independent investigations and studies have documented the extremely high level of severe domestic
violence toward women in Kazakhstan, including routine acts such as “punching, kicking or having objects thrown at
them,” as one 2018 UN survey stated. (The same survey said one in three Kazakh women “reported that they had
experienced at least one act of controlling behavior by a partner in their lifetime.”) The violence and domination
Kazakh women experience is a product of the country’s refusal to criminalize domestic violence, “which promotes
impunity and sends a message that domestic violence is tolerated.” https://eca.unwomen.org/en/digital-
library/publications/2018/08/sample-survey-on-violence-against-women-in-kazakhstan. See also
https://www.hrw.org/news/20 [9/10/17/kazakhstan-little-help-domestic-violence-survivors.
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 7 of 65 PagelD #: 13
Case 1:21-mc-00442 Document Filed 05/12/21 Page 6 of 33

In the spring of 2016, to escape the daily abuse, Makhpal relocated to Europe and then to
New York. Makhpal Aff. {§] 18, 20. In 2017, Aidan filed for divorce but told Makhpal if she
attempted to seek a judicial division of marital assets, he would have her killed or committed. He
falsely represented to the Kazakh court that he and Makhpal had reached an agreement on the
division of marital assets, notwithstanding Makhpal’s statements to the contrary. fd. 423. The
Kazakh court entered an order dissolving the marriage. Affidavit of Yevgeny Tikhonov
(“Tikhonov Aff") § 5. Makhpal appealed the decision of the Kazakh trial court based on
misrepresentations that Aidan made to the court in the course of the proceedings." Makhpal
believed that Aidan also bribed the judge overseeing the proceeding to rule in his favor. Makhpal
Aff. 24.5 On May 15, 2018, the Kazakh appellate court denied the appeal and the marriage was
officially dissolved. See Tikhonov Aff. § 5. Makhpal preserved her legal right to seek equitable
division at a subsequent date. Makhpal Aff. §] 23, 25 and Tikhonov Aff. 4 6-9.

While Aidan told the Kazakh court he and Makhpa! would resolve the division of their
marital property amicably, the reality was far different. He made no substantive efforts to resolve
Makhpal’s legal entitlement to half of the marital estate. Makhpal Aff. | 26. The settlement
“offers” he made would have left Makhpal without access to money of her own, fully dependent
on and subject to Aidan’s will. /d@ Beyond leaving Makhpal entirely at the mercy of her
controlling ex-husband, the proposed settlement was far from equitable given that Aidan’s net

worth was estimated by Forbes in 2019 at $313 million. Makhpal Aff. § 35.

 

* Judicial independence in Kazakhstan is virtually nonexistent; the wealthy routinely procure favorable court decisions
through corruption. According to a U.S. State Department report published in 2019: “Corruption in the judicial
system was widespread. Bribes and irregular payments were regularly exchanged in order to obtain favorable court
decisions. In many cases the courts were controlled by the interests of the ruling elite...” https:/Avww.state.govAvp-
content/uploads/2019/01/Kazakhstan.pdf

5 This belief gained credence when, on April 28, 2021, the judge presiding over Aidan and Makhpal’s divorce, Judge
Svetlana Zholmanova, was arrested for taking bribes from litigants to resolve matters in their favor. See
https://acca.media/en/kazakhstan-another-judge-is-suspected-o f-bribery/

® https://forbes.kz/ranking/object/59

6
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 8 of 65 PagelD #: 14
Case 1:21-mc-00442 Documenti1 Filed 05/12/21 Page 7 of 33

The divorce was finalized in May 2018 without any division of marital assets. Makhpal
Aff. 4 23, 25 and Tikhonov Aff. 4 6.

In the years since the divorce was finalized, Aidan has continued to find ways to abuse
Makhpal from afar. In 2019, on her birthday, Makhpal recetved a series of videos from Aidan’s
bodyguard. They showed workers destroying the home she designed and decorated and where she
raised her daughters. The home was razed to the ground. Items with monetary value, that were
marital property to be divided between them, were taken from the home and kept by Aidan.
Family items of no monetary value but great sentimental value to Makhpal were thrown in the
rubbish heap and carted away. Makhpal Aff. ¥ 17.

Makhpal was left with no choice but to bring an action in Kazakhstan seeking judicial
division of marital assets. Aidan’s response has been an ongoing shadow campaign to intimidate
Makhpal to keep her from asserting her rights and otherwise thwart her from seeking judicial
intervention. Jd. Y 19-22, 26-34. For example, in early 2021, Makhpal retained a lawyer
employed by the Kazakh branch ofa global financial services firm to act as an intermediary with
Aidan to try to negotiate a solution short of litigation. /d. 928. At about the same time, evidence
preservation letters relating to this matter were sent to certain of Aidan’s business associates.
Declaration of John W. Moscow (‘Moscow Decl.) € 10. Shortly thereafter, a senior partner in
the global financial services firm informed Makhpal that he had received a telephone call from
Michael Sauer, an Almaty-based banker who is associated with Aidan as a trusted individual in
many capacities, including as a financial director of Visor Group and executive and/or owner with
Verno Group. The senior partner said that Sauer warned them that if the financial services firm

helped Makhpal in any fashion, it would be finished in Kazakhstan. Makhpal’s intermediary was
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 9 of 65 PagelD #: 15
Case 1:21-mc-00442 Document1 Filed 05/12/21 Page 8 of 33

forced to withdraw because senior management at the firm in Kazakhstan understood the threat to
be credible. Makhpal Aff. 4] 28-29 and Moscow Decl. 4 11.

Makhpal then retained new counsel, Yevgeny Tikhonov. Makhpal Aff. 429. At what may
reasonably be assumed to be Aidan’s direction, Mr. Tikhonov was repeatedly denied access to
public information and other government services required to file the lawsuit. Jd. 31. Applicant
also received information that, in the weeks preceding Makhpal’s lawsuit, an attorney for Aidan
frequented the Kazakh courthouse quietly seeking information about her potential action and
trying to discern who might represent her. Jd. 930. Despite Aidan’s efforts, Mr. Tikhonov filed
an action for equitable distribution of the assets on April 22, 2021 in the imeden District Court of
the City of Almaty. Jd. 32 and Moscow Decl. 9. On April 23, 2021, the lawsuit appeared in
the Kazakh court online system as formally registered. Malchpal Aff. § 32. On May 6, 2021, the
court dismissed Makhpal’s suit with leave to refile. /d. 33 and Moscow Decl. 49. The Applicant
reasonably believes that the court’s dismissal of her action is further evidence of Aidan’s efforts
to interfere in her efforts to obtain an equitable division of their marital assets, in that the basis for
dismissal was largely pretextual. Makhpal Aff. ¥ 33.

Nonetheless, Mr. Tikhonov timely refiled the lawsuit on May 10, 2021. Jd. 34 and Notice

of Submission at Ex. A; and Moscow Decl. { 9.
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page 10 of 65 PagelD #: 16
Case 1:21-mc-00442 Document1 Filed 05/12/21 Page 9 of 33

B. Aidan’s Wealth’

Aidan has been involved in countless privatization and investment deals® and is at the upper
echelon of the murky intersection of business and politics in Kazakhstan, an enormous mineral-
rich former Soviet Republic dominated by a small elite that has amassed staggering wealth since
independence in 1991. Like many of the newly-wealthy Kazakh elite, Aidan’s assets are structured
to obfuscate his ownership through complex offshore structures, nominee shareholders, and
double-accounting practices that purposefully frustrate efforts to calculate his true net worth. Many
assets are commingled and held in the interests of both Aidan and other timate beneficiaries. His
assets are frequently moved through trusts and numerous bank accounts in the hopes of making
their origin untraceable. However, many of the banks used by Aidan are either headquartered in
Manhattan or route funds through major U.S. banks in Manhattan via correspondent accounts.
Moscow Decl. 23.

As noted above, Forbes Magazine has assessed Aidan’s wealth in a number of articles. It
described him in May 2019 as the 26" richest businessman in Kazakhstan, with an estimated net
worth of $313 million.’ In October 2020 (after Aidan had learned of the possible litigation against
him), his wealth in Forbes was estimated at a lower. but still substantial, $201 million. Moscow
Decl. § 12. The Forbes article notes many aspects of Aidan’s wealth: founder of Visor
International, partner with China Power in a Kazakh wind farm, shareholder in Tengiz Service

LLP (an oil transport service provider) held through Waterford International Holdings, and

 

7 This is intended as a limited presentation of Aidan’s wealth and business history. In addition to the items mentioned
herein, Aidan has also been involved in the privatization of the telecom sector in Nepal, Cambodia, and Kyrgyzstan,
a gold mine in Kyrgyzstan, the acquisition of state-owned cement factories in Uzbekistan, investment through
[Malaysia Development Berhad (IMDB), and the development of a trans-Asia shipping center on the Kazakhstan-
China border that is described as the largest “land port” in the world.

’ Privatization deals, if structured as these deals were—to benefit the participants over the state and its cittzens—are
highly lucrative. State assets are sold at rock-bottom prices to purchasers who in turn re-sell or take them public at
great gain. They can net tens of millions of dollars or more in a very short time.

° https://forbes.kz/ranking/object/59
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page 11 of 65 PagelD #: 17
Case 1:21-mc-00442 Document 1 Filed 05/12/21 Page 10 of 33

shareholder in a Virgin Islands-registered IT company held through Visor Investments. Moscow
Decl. 9 12. While this is an impressive list of assets, and corroborates much of the information
known to Makhpal, it fails to cover the majority of Aidan’s other business interests, many of which
are designed specifically not to be known to the public.

Despite his use of these complex structures, Makhpal’s access to Aidan’s business dealings
and associates provides her with sufficient evidence to show that Aidan sits atop a vast global
network of entities and accounts that directly and indirectly conduct business throughout the world.
Some of these businesses, and evidence of their business activities, can be found in the United
States and. specifically, in New York. Makhpal Aff. {{] 37. 41, 45, 50-55 and Moscow Decl. §f
16-18, 20-23. |

As discussed further below, this estimate provided by Forbes substantially understates his
actual net worth, which is likely somewhere between $1 billion to $2 billion according to: (i)
statements Aidan made to Makhpal during their marriage, (ii) bank and investment account
statements Aidan showed Makhpal when boasting of his wealth (the accounts were always held in
the names of strawmen and shell companies), and (iii) estimates of Aidan’s wealth described to
Makhpal by certain of his business associates. Makhpal Aff. {35-37 and Moscow Decl. { 13.

This application focuses on certain of the known assets with ties to the United States, as
well as other offshore assets where we reasonably believe evidence of ownership and value can be
gathered within this Judicial District.

Verno Capital

Verno Capital Group Limited (“Verno Capital”) is an offshore fund based in the Cayman

Islands and owned and controlled by Aidan as well as his trusted nominees Marie-Héléne Bérard,

10
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 12 of 65 PagelD #: 18
Case 1:21-mc-00442 Document1 Filed 05/12/21 Page 11 of 33

Dimitri Kryukov, Roland Nash, and Michael Sauer.'° Makhpal Aff. 739. Verno Capital has close
ties to the Mubadala Fund, as discussed below. Ms. Bérard is a French national and prominent
French politician and financier. She was an economic advisor to two French prime ministers and
to Jacques Chirac when he was president.'' She was an early mentor to Aidan, and the two have
many business dealings together. She sits on a number of boards and runs a number of investment
funds, including Verno Capital where she is a Director. Ms. Bérard serves as a nominee owner for
bank accounts and assets held on behalf of Aidan. /d) Mr. Kryukov is a Russian national and, on
information and belief, is a resident of the United Kingdom and Switzerland. He went to college
with Aidan and is a trusted nominee and partner of Aidan*s. Aidan uses Kryukov as a nominee
owner for bank accounts and assets that Mr. Kryukov holds in the interests of Aidan. Jd.

Verno is one of Aidan’s primary deposit and investment vehicle for his private funds. J.
According to its website, Verno is a group of investment funds spacioliaira in investments in the
United Kingdom, Switzerland, the United Arab Emirates, Singapore, and Russia and the former
Soviet Union, as well as infrastructure projects in Kazakhstan. Most of its related companies are
registered in offshore jurisdictions. It is known to have offices in the United States, the United
Kingdom, Switzerland, the United Arab Emirates, and Russia.

Verno was in the news recently with regard to a lucrative deal it closed involving the
Almaty International Airport. Aidan was involved in the privatization of the Almaty Airport in
2001 and maintained his ownership interest through subsidiary entities of Verno. Makhpal Aff. 4
40. On April 29, 2021, Venus Airport Investments B.V. of Netherlands, a Verno subsidiary, sold

a majority ownership interest in the Almaty Airport to a French-Turkish consortium, TA V Airports

 

'° https://web.archive.org/web/20101 10707411 I/http:Avww. wealthbrieting.com/html/article.php?id=30650
'! Before his conviction for bribery.
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page 13 of 65 PagelD #: 19
Case 1:21-mc-00442 Document1 Filed 05/12/21 Page 12 of 33

for $415 million. Moscow Decl. 416. The disposition of profits from this transaction (involving
an asset acquired and held by Aidan during the marriage) will help illuminate Aidan’s true wealth.

Of particular relevance, Verno Capital has a U.S. investment arm, Verno Capital Growth
Fund LP (“Verno Capital Fund”). Verno Capital Fund is a limited partnership constituted in
Delaware. Verno Capital Fund has filed several Forms D (Notices of Exempt Offering) with the
SEC since at least 2012.'? Aidan is personally named as a director on many of the filings.'? In
addition, another Verno group entity, Verno Investment Management Limited (“VIML”), is an
SEC-investment advisor act registered investment advisor under the Investment Advisers Act and
files Form ADV disclosures under 17 CFR 279.1.

VIML’s April 2020 Form ADV declared that the fund raised more than $53 million in
capital from five investors.'4 The prior year, the fund declared more than $64 million from six
investors.'> The forms are executed by Ms. Bérard in her capacity as director of the general
partner. The general partner is listed as Verno Partners IT, with a registered address at Ugland
House, George Town, Grand Cayman. Ugland House a well-known provider of offshore corporate
services and shell company address. Verno Investment Management Limited is also at the same
Ugland House address. As a registered Investment Adviser with the SEC under CRD Number
163950, Verno is subject to all regulatory and enforcement powers held by the SEC.'® It also
operated under the names Spring, Halcyon Portfolio Management, Halcyon Global Opportunities,

and Halcyon PM. It is managed by Specialized Research (UK) Limited. The ultimate shareholder

 

? See https:‘/Avww.sec.gov/Archives/edgar/data/1547508/00009 19574 17003547/xslFormDX01/primary_doc.xml
NE g , https://Awww.sec.gov/Archives/edgat/data/1547508/00009 | 9574 12002875/xslFormDX01/primary_doc.xml;
https://www.sec.gov/Archives/edgat/data/1547508/00009 19574 13002848/xslFormDX01/primary_doc.xml;
https://www.sec.gow/Archives/edgar/data/1547508/00009 19574 15003700/xsIFormDX0 I/primary_doc.xml;
https://www.sec.gow/Archives/edgar/data/1547508/00009 J 9574 17003547/xs|FormDX01/primary_doc.xml

'4 https:/Avww.sec.gow/Archives/edgar/data/1547508/00009 1957420002953/xslFormDX0 I/primary_doc.xml

'5 https://www.sec.gow/Archives/edgar/data/1547508/00009 19574 19002998/xslIFormDX01/primary_doc.xml

' https://reports.adviserinfo.sec.gov/reports/AD V/163950/PDF/163950.pdf

[2

“a
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 14 of 65 PagelD #: 20
Case 1:21-mc-00442 Document1 Filed 05/12/21 Page 13 of 33

in Verno is Halcyon Portfolio Management Ltd., which claims to have over $500 million under
management and is described as “an investment management company specializing in Russian,
Former Soviet Union and Eastern European markets.”!”

Makhpal has participated in and/or witnessed numerous conversations between Ms.
Bérard, Mr. Kryukov, Mr. Sauer, and Aidan, and thus has personal knowledge that they operate
and control Verno Capital. Makhpal Aff. § 39. (SEC filings list Ms. Bérard as a partner in Verno
Capital Fund.'*) Based on these conversations, Makhpal believes that Aidan has approximately
$250 million in investments held through Verno, although his ownership is largely concealed
through nominee ownership. Id.

Based on the foregoing, the Commissioner, once appointed, will subpoena financial
institutions based in New York for all records reflecting securities held on behalf of or in the name
of any Verno Capital entity, including Verno Capital Fund: all account administration documents
presented to such financial institutions including disclosures of ownership, funds transfers into and
out of such institutions, identities of owners and representatives who may be subpoenaed for
further information, representations regarding politically exposed persons, and anti-money
laundering proceedings; all corporate and securities filings of Verno Capital Fund and related
entities; and communications between such financial institutions and individuals acting on behalf
of Verno Capital and related entities.

Mubadala Fund

Aidan has been at the center of a developing relationship between the Kazakhstan elite and

the Abu Dhabi-based sovereign Mubadala Fund. Mubadala maintains an office in New York at

 

"7 https://icef.ru/tpost/a8nlocpdv 1 -junior-equity-analyst-at-halcyon-portfol
'8 https://reports.adviserinfo.sec.gov/reports/AD V/163950/PDF/163950 pdf
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page 15 of 65 PagelD #: 21
Case 1:21-mce-00442 Document1 Filed 05/12/21 Page 14 of 33

375 Park Avenue through its entity Mubadala Investment Co.'? Aidan and a vast network of
associates use offshore investment vehicles, including Verno,’° to structure joint investments and
commingle their funds with Mubadala sovereign funds to be placed via banks in New York and
Abu Dhabi.?! Moscow Decl. 4 16.

Makhpal participated in meetings with the principals involved in the Mubadala
investments, including Aidan, Dimitri Kryukov, and Ms. Bérard. Malkhpal Aff. 741. From those
meetings, and from her conversations with Aidan, she learned much about the growth of the
Mubadala relationship and Aidan’s investments there. These investments and relationships
involve the highest levels of the Mubadala Fund. Aidan was involved in the first meetings between
Kazakhstan officials and Mubadala officials throughout 2010. Attending these meetings with the
top leadership of Mubadala were Aidan, Ms. Bérard, Dimitri Kryukov, and others. /d The
meeting had been set by the top political leadership of Kazakhstan, some of whom are involved in
many deals with Aidan. Aidan’s group negotiated a nine-figure investment plan with Mubadala.”*
The relationship proved profitable, and the funds invested quickly increased into the billions.?? In
August 2011, Aidan and Mr. Kryukov booked a two-week trip from Croatia to Greece on a
chartered yacht to celebrate the Mubadala investment. Makhpal was also included in this trip,
where the Mubadala investments was a frequent topic of conversation. Makhpal Aff. 4 41.

From her participation in conversations with Aidan, Makhpal is aware that Aidan secretly

invests side-by-side with other Kazakh elites in Mubadala-related interests using a number of

 

'° Seehttps:/Awww.mubadala.com/en/contact-us

°° https://ivypanda.com/essays/mubadala-and-masdar-companies-development/

*t See https://www.bankdhofar.com/UploadedFiles/InvestmentPress/en-GB/1_BankDhofar_Morning_Note-
|_Dec.pdf, and https://ivypanda.com/essays/mubadala-and-masdar-companies-development/

** Sve https://www.bankdhofar.com/UploadedFiles/InvestmentPress/en-GB/1_BankDhofar_Morning_Note-
|_Dec.pdf

>} https://www.reuters.com/world/middle-east/abu-dhabi-mubadala-invested-record-amount-2020-eyes-aluminium-
ipo-ceo-2021-04-12/
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 16 of 65 PagelD #: 22
Case 1:21-mc-00442 Document1 Filed 05/12/21 Page 15 of 33

strawmen to conceal his interests. fd Some of the funds invested with Mubadala have been used
to purchase real estate assets in the United Kingdom and the United States. /d. Makhpal believes
that some of the Mubadala profits were used to finance Aidan and Mr. oykis vacation, flowing
through offshore accounts controlled by Aidan and Mr. Kryukov to an American bank in Florida
via correspondent accounts in New York. /d.

Based on the foregoing, the Commissioner, once appointed, will subpoena Mubadala’s
New York office and financial institutions based in New York doing business with Mubadala
globally for records reflecting securities held on behalf of or in the name of entities and investors
affiliated with Aidan and his network of nominees and straw owners; all account administration
documents relating to same including disclosures of ownership, funds transfers into and out of
financial institutions, identities of owners and representatives who may be subpoenaed for further
information, representations regarding politically exposed persons, and anti-money laundering
concerns; all corporate and securities filings of Mubadala and related entities; and communications
between such financial institutions and individuals acting on behalf of Mubadala.

Kaz Minerals PLC (Formerly Kazakhmys PLC)

Aidan’s wealth also derives from deals involving privatization of one of Kazakhstan’s most
valuable state assets—mineral rights owned by Kaz Minerals PLC, a public company whose shares
are traded on the London Stock Exchange and in the United States through American Depositary
Receipts registered with the SEC by JP Morgan Chase Bank NA.** Makhpal Aff. 4 42.

One such deal where Aidan earned tens of millions of dollars involved the sale of the
Koksay (also spelled Koksai) copper mines. Applicant possesses documents relevant to that

transfer, and also was present when the deal was discussed by Aidan and his partners, including

 

4 hittps://www.sec.gow/Archives/edgar/data/1438929/0001 193805 19001763/e618893_f6et-kmp.htm

15
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 17 of 65 PagelD #: 23
Case 1:21-mc-00442 Document 1 Filed 05/12/21 Page 16 of 33

Vladimir Kim and Eduard Ogai. Jd. The disposition of the profits from the deal was also hidden,
with funds from the deal being used to buy valuable properties in the United States and United
Kingdom through the use of shell companies and strawmen. J.

The Koksay deal involved the sale of Kazakh mineral rights through a number of shell
company mergers and rights transfers. This complex transaction involved the transfer of rights
and ownership interests back and forth between a number of Dutch and Kazakh entities bearing
similar names to hide ownership and profits from the deal. The entities were controlled by
nominees, but the true ownership remained with Aidan and his confederates, including Vladimir
Kim and Eduard Ogai. Meanwhile, the nominee owners set up accounts to receive the outsized
profits from the deal. /d. Because some of the profits were used to purchase properties in the
United States. the Commissioner will follow the money trail back from banks and real estate
service providers in Manhattan to the original sources.

As with many of Aidan’s deals, profits from Koksay were moved through various layers
of shell companies and offshore accounts, many of them set up and managed by the network of
private banks and bankers set forth in the banking relationships section below. To the extent this
network of accounts was used to transfer funds into the United States, the Commissioner will seek
to identify and trace such funds to establish a portion of Aidan’s wealth.

A similar privatization deal also provided tremendous profits to Aidan and his partners: the
acquisition and exploitation of another Kaz Minerals PLC asset, the East Akzhar oil field.
Additionally, service contracts were awarded to companies controlled by Aidan and his colleagues,
allowing them to reap tens of millions of dollars in additional profits. The profits from this project
were channeled to insiders who set up and controlled the deal: Aidan, Mr. Kim, and Mr. Ogai.

Makhpal Aff. §§ 42, 45.
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 18 of 65 PagelD #: 24
Case 1:21-mc-00442 Document1 Filed 05/12/21 Page 17 of 33

In an effort to impress her, Aidan on a number of occasions showed Makhpal his computer
screen lisling assets and bank accounts under his control, and these screens included extensive
holdings in Kaz Minerals PLC. /d. 36. As was done with the Koksay copper mine profits, funds
from the East Akzhar project were used to purchase valuable real estate in the United States and
United Kingdom through strawmen and shell companies. /d. § 42.

Paladigm Group

Similar to Verno, Paladigm Group is based in Singapore and is a depository and investment
shareholding group established and controlled by Aidan with investment ties to the United States.
Id. 9 43. Aidan is a majority owner of the funds invested through the Paladigm Group. The group
was first created to invest money Aidan made through other projects around the world, including
through telecom and banking deals in Nepal and Cambodia, but now also reportedly invests money
on behalf of other high-profile individuals from Kazakhstan.

Evidence uncovered in the investigation confirms that the Paladigm Group includes a
number of subsidiaries, but the two main companies appear to be Paladigm Capital PTE LTD
(“Paladigm Capital”)—an active asset and wealth management fund based in Singapore—and its
100% shareholder Paladigm Holdings PTE LTD (‘‘Paladigm Holdings”). Moscow Decl. { 17.
Aidan created Paladigm as an investment vehicle for his profits on the privatization of the state-
owned telecom system in Nepal. Makhpal Aff. {f§ 38, 43. In 2016, Aidan and his partners were
involved in the sale of telecom assets in Nepal and Cambodia to the Malaysian company Axiata
Group for $1.365 billion. Paladigm Capital is wholly owned by Paladigm Holdings, which in turn

25

is owned and controlled—on paper—by Visor Holding partner Damir Karassayev, who was

 

5 https://www. italaw.com/sites/de fault/files/case-documents,italaw8549. pdf

7
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page 19 of 65 PagelD #: 25
Case 1:21-mce-00442 Document 1 Filed 05/12/21 Page 18 of 33

installed as a nominee owner by Aidan.*° Jd. ¥ 43. According to Singapore corporate records,
Paladigm Holdings currently has $4.2 million in paid-up share capital, while Paladigm Capital has
$1.2 million.?’

Advanced Bank of Asia Ltd. (‘ABA Bank”) was one of the primary banks used by
Paladigm Capital. In 2005-2007, Aidan acquired ABA Bank in Cambodia to provide a vehicle for
a deal involving Nepal Telecom. /d. 4 43. Just as he did for Paladigm, Aidan inserted Mr.
Karassayev as his nominee owner of the bank.2* Jd. (ABA was sold on to the National Bank of
Canada in 2019).2? ABA maintains at least two correspondent accounts in Manhattan, at JP
Morgan Chase and Standard Chartered Bank.*” It is likely that many if not all dollar-denominated
transaction activity by Paladigm is conducted through these correspondent accounts. Moscow
Decl. 4] 23.

The company offers two primary investment funds: Paladigm Ventures Fund [L Pte Ltd.

(“Ventures Fund’), which purports to “invest in and purchase shares of American unicorns and

 

“> Damir Karassayev has a long history of serving as the minder of Aidan’s interests in Asia. Mr. Karassayev came
to Makhpal and Aidan’s home in Kazakhstan for a dinner. At that time, Aidan bragged to Makhpal that while Mr.
Karassayev was the paper-owner of ABA Bank, it was Aidan who arranged the purchase of the bank and installed Mr.
Karassayev as the owner, and Aidan himself funded the purchase and controlled the bank. In or around 2017, the
Nepal Telecom deal concluded, and Aidan no longer needed ABA Bank. In 2018, ABA Bank was sold to National
Bank of Canada for $200 million. Mr. Karassayev maintained a position on the bank as well as a small ownership
interest. Aidan’s associate Marie-Héléne Bérard was also involved in the sale of ABA Bank of Cambodia to National
Bank of Canada. Affidavit of Makhpal Karibzhanova {If 43, 46.

*7 Annual Reports for ABA are only available from 2011. However, the 2011 Annual Report states that the “Visor
group” (an investment group created by Aidan) acquired a 100% stake in the bank in 2007. It is unclear which entity
within the Visor group initially bought the asset, but the 2012 Annual Report lists “Visor Growth Fund B.V” as one
of the shareholders, along with Damir Karassayev. https:/Avww.ababank.com/about-aba/annual-reports/

** According to the 2011 Annual Report, Damir Karassayev owned 75% of the shares of the bank. A short biography
on page 16 states that he joined ABA in 2008 and curiously makes no reference to his directorship in the Visor group.
As director of Visor, he would have been part of the acquisition of ABA in 2007. See
https://www.ababank.com/fileadmin/user_upload/2011_Annual_Report_ABA_english.pdf and
https://www.ababank.com/fileadmin/user_upload/Annual_ Reports/ABA_Annual_Report_2014_English.pdf

*° https://forbes.kz//process/how_did_the_ex-

president_of the _kazakhstan_stock_exchange kase_mr_damir_karassayev_grow_a_bank_in_cambodia_and_why _
did_he_sell_it_to_canadians_2/?

” https://www.ababank.com/fileadmin/user_upload/International_Money_Transfers/Prefilled_Form_2020/usd.pdf

18
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 20 of 65 PagelD #: 26
Case 1:21-mc-00442 Document 1 Filed 05/12/21 Page 19 of 33

late stage high-tech companies,“?! and Paladigm Atlas Fund (“Atlas Fund”), which invests in
publicly traded U.S. Treasury bonds and U.S. companies.* Paladigm is listed in SEC filings as
an investor in the ride-sharing company Lyft.? Along with the opportunity to invest in those two
funds, the company also offers consultancy and advisory services. Until November 2020,
Paladigm also offered investments into a fund called Silverdale SP12 pana aMnnTEh was managed by
the Cayman Islands mutual fund Silverdale Fund SPC. Silverdale SP12 is now closed and the
origin of $62 million of assets under its management is unknown. It previously reported a net
asset value of $27 million. There are no such public figures for Ventures Fund or Atlas Fund.
What is public, however, is that Ventures Fund invested in the U.S.-incorporated Lyft, Inc. in June
2018.°°

The Commissioner, once appointed, will subpoena the U.S. entities and persons with which
Paladigm does business, such as Lyft and other U.S. companies, as well as financial institutions
and brokerage houses in New York, for records reflecting funds transferred for Paladigm’s U.S.
investments.

Visor Group

Arguably Aidan’s most public financial asset is a complicated’ group of international
investment companies and advisors, referred to herein as the “Visor Group.7° Only a few
individuals are fully aware of Visor Group’s complete shareholding structure. Aidan is the

beneficial owner of Visor Group, though he has gone to great lengths to keep his stake in the group

 

‘| Venture Fund’s website at https://www.employeestocks.com/

*° https://paladigim.capital/atlas

% https:/Awww.sec.gow/Archives/edgar/data/1759509/0001 193125 19059849/d633517dex42.htm

“4 As of November 19, 2019 https://spf.paladigm.capital/; See also, https://www.silverdalegroup.com/wp-
content/uploads/20191108-Silverdale-Fund-SP-!2-Communique.pdf

4 https:/Avww.sec.gov/Archives/edgar/data/1759509/000119312519059849/d633517dex42.htm at Schedule A,
Schedule of Investors and https://www.sec.gov/Archives/edgar/data/1759509/00009501 23 18012262/filename4.htm
*6 See https://inbusiness.kz/ru/news/ajdan-karibzhanov-visor-ubodit-iz-nepala

19
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page. 21 of 65 PagelD #: 27
Case 1:21-mce-00442 Document 1 Filed 05/12/21 Page 20 of 33

private through the use of offshore holding structures and nominees, such as Nikolay Varenko,
Vladislav Kim, Michael Sauer, Gulzhamash Zaitbekova, and others. Makhpal Aff. 9] 44. In 2006.
Visor Group advertised its aggregate enterprise value as $1.5 billion?’

Visor Group entities operate through Kazakhstan, the Kyrgyz Republic, United Kingdom,
Russia, the Cayman Islands, and the British Virgin Islands to conduct business and transfer funds
all over the world. Visor Group was founded in 2001 when Aidan set up a private equity firm by
the name of AO Visor Investment Solutions (“Visor Investment Solutions”).°® Visor Investment
Solutions quickly became one of the leading brokers for the Kazakh Stock Exchange and began
acquiring assets and affiliated companies. It opened offices around the globe. In 2004, Visor
Group established Visor Capital and secured a banking license in Kazakhstan.” In 2005, Visor
Group incorporated TOO Visor Holding (“Visor Holding”). Aidan is listed as Visor Holding’s
sole director, and Visor Holding has since replaced Visor Investment Solutions as the main holding
company for the Visor Group.*° A 2019 article in Forbes Kazakhstan described Aidan as majority
shareholder of Visor Holding,*' while a 2017 ruling by a World Bank arbitration panel described
Aidan as one of 11 or 12 partners in the Visor Group, all of whom belong to the country’s tiny
political-business elite.*”

Applicant believes that documents to be subpoenaed by the Commissioner from the
persons and entities discussed within this application will shed light on the Visor Group’s activity

as one of Aidan’s main asset-hiding vehicles. Malhpal Aff. ¥ 44.

 

7 Id.

*S https:/Avww.bloomberg.com/news/articles/2015-08-1 1/kazakh-dealmaker-karibzhanov-finds-riches-peril-in-
central-asia

*° http://www.taucapitalple.com/wp-content-tau/uploads/Tau-Capital- Admission-Document-0507.pdf

40 ld

“" hitps://forbes.kz//process/how_did_the_ex-

president_of the kazakhstan_stock_exchange_kase_mr_damir_karassayev_grow_a_bank_in_cambodia_and_why_
did_he_sell_it to _canadians 2/?

? https://www.italaw.com/sites/default/files/case-documents/italaw8549. pdf

20)
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page 22 of 65 PagelD #: 28
Case 1:21-mce-00442 Document 1 Filed 05/12/21 Page 21 of 33

Real Estate Holdings

Aidan also holds a financial interest in numerous real estate ventures including luxury
apartments and homes in New York City, as well as California and New Jersey. These homes are
generally not held in his name, but rather in the names of nominees, such as Eduard Ogai, and
others. On information and belief, as set forth above, these properties have been purchased with
proceeds from Aidan’s many business deals, including proceeds from the Koksay Mining deal,
East Akzhar oil fields, and the Mubadala investments, among others. /d. {J 41-42, 45, 50-53. In
addition, it appears that certain of these real estate investments were undertaken as joint
investments by multiple individuals in Kazakhstan. Jd.

Many of Aidan’s transactions were brokered by Edward Mermelstein, a Russian-American
New York real estate broker and attorney specializing in representing ultra-wealthy oligarchs from
the former Soviet nations in high-end real estate transactions, who frequently works with Atdan
and his associates. /d. J 50-51. Mr. Mermelstein is a licensed real estate broker in New York
and is currently employed with One and Only Realty Inc. at 18 East 48" Street. 7 Floor, New
York, New York. Mr. Mermelstein has been a registered attorney in New York since 1996 (N.Y.
Bar No. 2767242). He provides legal services through Rheem Bell & Mermelstein, LLP at 20
West 36" Street, 12° Floor, New York, New York.”

One such property is a luxury apartment purchased in early 2018 at The Heritage at Trump
Place, 240 Riverside Boulevard, New York, NY 10069. The unit consists of three apartments that
were combined into a single 10,500-square-foot apartment. Saudi Prince Nawwaf bin Sultan bin
Abdulaziz Al-Saud was listed as the seller. The purchase price was reported as $36 million.

Payment was made through the American bank BOFI Federal Bank of Las Vegas, Nevada, also

 

‘8 https://edwardmermelstein.com/
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 23 of 65 PagelD #: 29
Case 1:21-mc-00442 Document1 Filed 05/12/21 Page 22 of 33

known as the Bank of the Internet, which allegedly has a history of servicing “very high-level
officials from major oil-producing countries and war zones.” Aidan and his associates registered
three companies specifically for the purpose of purchasing the apartment. Each entity is registered
at the address of Rheem Bell & Mermelstein. Makhpal Aff. §§ 50-51. We believe the source of
the finding for this apartment will provide further information of Aidan’s participation in real
estate ventures in the United States and the sources and extent of his wealth.

Assets that Aidan were likewise used to purchase additional properties in New York,
including: a 4,000-square-foot apartment at the Plaza;** a unit at Cipriani Club Residences:"¢ 520
Park Avenue, Apt. 17, New York, NY 10022; and at least one property in New Jersey: a 17,000-
square-foot home at 2 Margo Way, Alpine, New Jersey which sits on more than 3 acres of land.
Td, § 52.

In 2014, Mr. Ogai, following directives from Kazakhstan, purchased more than five acres
of land in Los Angeles located at 60-62 Beverly Park Circle. Beverly Hills, California 90210. The
10-bedroom, 16-bathroom, | |.204-square-foot villa was purchased for approximately $40 million.
In late 2019, it was relisted for sale as two separate properties for approximately $28 million and
$30 million.4”? On information and belief, Aidan holds or held a hidden interest in this property.
Makhpal Aff. 52. To pry apart the extent of Aidan’s holdings in many of these properties, it will
be necessary to subpoena closing records, statements of beneficial ownerships, and wire payments

for source of funds.

 

4 Evharty, BoF] Holding, Inc., Case No. 15-cv-02287-BAS-NLS, [5-cv-02353-BAS-NLS, 2020 WL 1550207
(S.D. Cal. Mar. 31, 2020); https:/Avww.nytimes.com/2015/10/14/business/dealbook/ex-auditor-sues-bank-of-
internet.html; https://seekingalpha.com/article/3995393-bofi-panama-papers-criminals-and-exotic-loans-to-high-
risk-foreigin-nationals

“| Central Park South, 768 Sth Avenue, Apt. ]801, New York, NY

‘© 55 Wall Street, Apt. 702, New York, NY 10005

7 https://Awww. yahoo.com/lifestyle/kazakhstani-oligarch-asks-30-million-184526660.html

Wo
wm
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 24 of 65 PagelD #: 30
Case 1:21-mc-00442 Document 1 Filed 05/12/21 Page 23 of 33

Aidan controls a Hong Kong-based entity called Meridian Capital Limited (“Meridian”),
which is nominally run by two Kazakh bankers.** Through Meridian, Aidan and a number of
partners invested tens of millions of dollars in real estate development projects in Manhattan. Jd.
{ 53. Meridian’s investments include projects developed by Manhattan-based luxury residence
developer Extell Development. As confirmed on its website: “Meridian Capital Limited has
invested in a number of Extell-led projects in Manhattan.” These include International Gem Tower

© Subpoenaed records and other investigative steps will

in the Diamond District of Midtown.
reveal the extent to which Aidan has ownership interests in these properties. Many of these records
will be discoverable via subpoena in Manhattan from the offices of Mr. Mermelstein.

The Commissioner, once appointed, will subpoena Extell Development, Mr. Mermelstein,
One and Only Realty, Inc., Mr. Ogai, and other realtors involved in the purchase and sale of these
properties, as well as financial institutions based in New York for all records reflecting funds
transferred through the United States for the purchase of these properties, including: all account
administration documents presented to such financial institutions including disclosures of
ownership, funds transfers into and out of such institutions, identities of owners and representatives
who may be subpoenaed for further information, representations regarding politically exposed
persons, and anti-money laundering controls; and communications between such financial
institutions and individuals involved in the purchase of these properties.

Banking Relationships

Aidan has banking relationships with private bankers throughout the world. Applicant met

personally with many of his bankers, including Credit Suisse (Ramunas Rozgys), Bordier & Cie

 

8 https://meridiancapitallimited.com/management/legal-investment-general-counsel-teain/
* hettps://meridiancapitallimited.com/wp-content/uploads/20 | 9/05/Investments_EXTELL_V20190513_02.pdF
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page 25 of 65 PagelD #: 31
Case 1:21-mc-00442 Document1 Filed 05/12/21 Page 24 of 33

(Alois Sommer), CIM Banque, Julius Baer (Olivier Jacquemoud), CBH Helvetique (Simon
Benhamou), HSBC Geneva, BNP Paribas (Marguerite Bérard), Advanced Bank of Asia (ABA)
(Damir Karassayev), Halyk Bank (Umut Shayakhmetova), Forte Bank (Bulat Utemuratov, Timur
Issatayev and Talgat Kuanyshev), Kaspi Bank (Vyacheslav Kim, Kairat Kelimbetov, Kairat
Satybaldy), BTA Bank (Kenes (Kenges) Rakishev), Kazkommertzbank (Nurzhan Subkhanberdin,
Sauat Mynbayev, Yevgeniy Feld, Askar Alshinbayev, Nina A. Zhussupova). Makhpal Aff. {§ 46-
47, 49. He also had accounts and relationships with many other banks, including Citibank, JP
Morgan Chase, UBS, Deutsche Bank, LGT Bank, ING Bank, DHB Bank, Banque Internationale
A Luxembourg, EFG Bank, Hellenic Bank, Santander, and Unicredit. /d. | 49.

One of Aidan’s primary banking institutions is Credit Suisse, specifically the Singapore
and Zurich branches. Aidan has both personal accounts (including savings accounts) in his name
as Well as business accounts for companies of which he is the ultimate beneficial owner, such as
Paladigm and its funds. On information and belief, Aidan also maintains private banking accounts
through nominees at Credit Suisse. /d. 9] 46, 47-48.

Aidan’s banker at Credit Suisse is Ramunas Rozgys. /d. § 47. Makhpal personally met
Mr. Rozgys a number of times, at Aidan’s request, always in Singapore. Aidan set up these
meetings for Makhpal to open a Credit Suisse account that could be used to send and receive assets
from his business activities. In one such meeting, Mr. Rozgys told her that they (Credit Suisse)
had invested Aidan’s money “very well” and that Aidan makes about 8% profit every year. Mr.
Rozgys gave Makhpal the impression that Aidan keeps a significant amount of money at Credit
Suisse. For example, a $10 million transfer, which Mr. Rozgys discussed with Makhpal, was
treated by Mr. Rozgys as typical. Moreover, Mr. Rozgys confirmed a story that Makhpal had

heard from Aidan, that Aidan once earned $10 million in one day trading short positions on the
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 26 of 65 PagelD #: 32
Case 1:21-mc-00442 Document 1 Filecl 05/12/21 Page 25 of 33

stock exchange. Makhpal also met with Mr. Rozgys’ assistants, with Dee Jee Cheng, a senior
assistant relationship manager; and Tze Yang Tan. a relationship manager, both at Credit Suisse’s
Singapore office. Makhpal Aff. 47.

As another example, at the Zurich branch of Credit Suisse, bank accounts were opened for
an offshore company, Handoxx Inv. Ltd, which was controlled by Aidan, together with members
of the Kazakh elite, through a network of other offshore entities and funds, such as Compass Global
Investments Closed Unit Investment Fund, Silverstand Bay Limited, Repulse Bay Limited and
others. These accounts were opened specifically to receive funds from the privatization of oil and
gas fields in Kazakhstan, as well as from the sales of Kazakh oil. Millions of dollars passed
through these accounts, which were later used to purchase real estate properties in the United
States, United Kingdom, Switzerland, France, as well as to fund purchases of business jets. and
other luxury items. /cd. 748.

The Commissioner, once appointed, will subpoena records from Credit Suisse’s American
headquarters in New York for all accounts held, directly or indirectly, by Aidan or his nominees,
for all records reflecting funds transferred through the United States; all account administration
documents presented to such financial institutions including disclosures of ownership, funds
transfers into and out of such institution, identities of owners and representatives, representations
regarding politically exposed persons, and anti-money laundering controls, and communications
between, sent or received by Mr. Rozgys or other Credit Suisse employees to facilitate financial
transactions in which Aidan has an interest. The Commissioner will ‘also subpoena records
pertaining to U.S. dollar transfers originating from accounts Aidan possesses around the world that

passed through correspondent banks located in Manhattan.
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 27 of 65 PagelD #: 33
Case 1:21-mc-00442 Document 1 Filed 05/12/21 Page 26 of 33

Expenditures of Funds

Aidan pays for travel and other expenses for service providers in New York, and also uses
credit cards located in Manhattan. For example, throughout the marriage, Aidan held an American
Express Centurion Card (also known as the American Express Black Card) which he used to make
large purchases around the world. Makhpal Aff. ¢ 54. American Express is headquartered in New
York at 200 Vesey Street, New York, New York 10285. On information and belief, Aidan
continues to utilize credit cards issued by American Express and may provide extra cards to those
directly associated with him. The statements from these cards will shed light on Aidan’s personal
and corporate transactions, dealings, and assets in the United States as well as abroad. Payments
effected to American Express will reveal more about the bank accounts-under Aidan’s control.
Moscow Decl. § 21.

In addition, Aidan has effected payment to service providers and merchants in Manhattan.
Once again, subpoenas to such vendors will be relevant to identify Aidan’s assets and bank
accounts,

Aidan has also effected payments in the United States to pay for various expenses related
to his extramarital lovers and friends, as well as payments to sex workers in New York. Makhpal
Aff. 44 16, 55; and Moscow Decl. ] 22. Applicant has in her possession communications and
information confirming the expenditure of large sums of money paid to such persons directly for
sexual services. Makhpal Aff. § 16, 55: and Moscow Decl. §] 22. The significant amounts of
money that Aidan spent in this regard are indicative of the vastness of his wealth.

The Commissioner, once appointed, will subpoena records from American Express and

other banks and credit card providers in Manhattan, as well as from merchants and vendors, for all
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 28 of 65 PagelD #: 34
Case 1:21-mc-00442 Document1 Filed 05/12/21 Page 27 of 33

accounts held, directly or indirectly, by Aidan and his designees, including monthly statements,
account administration documents, and records of payments received to settle monthly accounts.

C. Evidence Likelv Possessed

 

Aidan’s wealth is distributed in many countries around the world and ts often held through
nominee owners and shell companies. Of course, this makes tracing his wealth extremely
difficult—but not impossible. Moscow Decl. § 14. There are certain aspects of Aidan’s wealth
subject to discovery, particularly given Makhpal’s knowledge of his wealth, business practices,
and associates. Certain business associates are to be found within the jurisdiction of the United
States and the venue of this Court. So too are records relating to the purchase of real properties
and other financial investments. There are records relating to securities filings that also must be
maintained in the United States that may be found in Manhattan. Aidan has U.S.-issued credit
cards that will reveal the extent of his spending, the assets he has acquired, and the banks he uses
to pay his expenses. Many of his assets are in dollar-denominated accounts, and clearing records
from correspondent banks will show the origination and destination of U.S, dollar wire payments.
Finally, certain assets consist of U.S. securities, and subpoenas to custodians and transfer agents
will help establish his hidden beneficial ownership of such assets.

LEGAL ARGUMENT
Applications for judicial assistance under 28 U.S.C. § 1782 should be freely granted in
the interest of justice and comity. See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S.
241 (2004). Section 1782 applications must meet three statutory requirements. See Mees v.
Buiter, 793 F.3d 291, 297 (2d Cir. 2015). Tf an application meets the statutory requirements,
courts consider four discretionary factors pursuant to § 1782’s twin aims of “providing efficient

means of assistance to participants in international litigation in our federal courts and
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page 29 of 65 PagelD #: 35
Case 1:21-mc-00442 Document1 Filed 05/12/21 Page 28 of 33

encouraging foreign countries by example to provide similar means of assistance to our courts.”
Id. at 297-98 (internal citation omitted),-’

L. THE APPLICATION MEETS THE FACTUAL REQUIREMENTS
OF 28 U.S.C. § 1782

The requirements of Section 1782 are straightforward:

The district court of the district in which a person resides or is found may order
him to give his testimony or statement or to produce a document or other thing for use
in a proceeding in a foreign or international tribunal.... The order may be made
pursuant to a letter rogatory issued, or request made, by a foreign or international
tribunal or upon the application of any interested person and may direct that the
testimony or statement be given, or the document or other thing be produced, before
a person appointed by the court.

28 U.S.C. § 1782(a). Thus, § 1782 imposes the following requirements for a discovery
subpoena: “(1) the person from whom discovery is sought resides (or is found) in the district of
the the district court to which the application is made, (2) the discovery is for use in a foreign
proceeding before a foreign [or international] tribunal, and (3) the application is made by a
foreign or international tribunal or any interested person.” Mees, 793 F.3d at 297 (quoting

Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir. 2012)). This

application meets those requirements.”|

 

*° Notably, the Republic of Kazakhstan itself has used this Court’s powers under § 1782 to avail itself of discovery in
the United States. In /are Application of Republic of Kazakhstan, this Court granted Kazakhstan's request to subpoena
documents from the New York office of a U.K. law firm. [10 F. Supp. 3d 512 (S.D.N.Y. 2015). Kazakhstan,
therefore, has an indisputable interest in the granting of § 1782 applications to support pending or anticipated actions
before foreign tribunals.

5\ Ex parte applications for discovery are proper. “[I]t is neither uncommon nor improper for district courts to grant
applications made pursuant to § 1782 ex parte. The respondent's due process rights are not violated because he can
later challenge any discovery request by moving to quash pursuant lo Federal Rule of Civil Procedure 45(c)(3).”
Gushlak v. Gushlak, 486 F. App’x 215, 217 (2d Cir. 2012) (affirming application granted ex parte).

28
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 30 of 65 PagelD #: 36
Case 1:21-me-00442 Document 1 Filed 05/12/21 Page 29 of 33

A. Respondents “Reside” and Are “Found in” This District Because

They Live in or Do Business in the Southern District of New
As set forth above, Aidan directs an international network of people, companies, and
accounts that transfer billions of dollars around the world. The Southern District of New York is
the situs of many of those activities. The Commissioner, once appointed, will subpoena records
from persons, entities, and/or financial institutions connected to Aidan who are properly “found”
in New York for the purposes of this application. Many respondents are physically located in
New York. For example, the Commissioner anticipates issuing subpoenas to Mubadala
Investment Co., JP Morgan Chase, Credit Suisse, American Express, and companies controlled
by or affiliated with Edward Mermelstein, each of which is either headquartered in or maintains
an office or employees in New York City. Such potential respondents are, therefore, “found” in
New York for the purposes of § 1782. See, e.g., In re Republic of Kazakhstan for an Order
Directing Discovery from Clyde & Co. LLP Pursuant to 28 U.S.C. sec. 1782, 110 F. Supp. 3d 512,
515 (S.D.N.Y. 2015) (respondent found in district under § 1782 because it worked in the district):
In re Application of Gemeinschafispraxis Dr. Med. Schottdor}f, No. Civ. M19-88 (BSJ), 2006 WL
3844464, at *4 (S.D.N.Y. Dec. 29, 2006) (finding a global company headquartered in New York
is “found” within the district for purposes of § 1782). The records sought by Applicant are
reasonably believed to be within respondents’ possession, custody, or control in New York.”
Similarly, there are vendors in New York whose payment records will identify bank accounts and

credit cards relevant to Aidan’s wealth.

 

*2 Applicant understands that should she seek approval! to subpoena documents from parties outside of the Southern
District of New York she will be required to file additional § 1782 applications in the appropriate jurisdictions.

29
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 31 of 65 PagelD #: 37
Case 1:21-mc-00442 Document 1 Filed 05/12/21 Page 30 of 33

B. The Applicant’s Requested Discovery is “For Use in a Foreign
Proceeding” in Kazakhstan.

 

Applicant requests this discovery for use “in a proceeding” before “a foreign . . . tribunal.”
28 U.S.C. § 1782. In analyzing this aspect of § 1782, courts have focused “on two questions: (1)
whether a foreign proceeding is adjudicative in nature; and (2) when there is actually a foreign
proceeding.” Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24, 27 (2d Cir. 1998). Both
requirements are clearly fulfilled here where Applicant’s requested discovery is for use in a
foreign adjudicative proceeding in Kazakhstan.

The existence of a foreign proceeding for purposes of the § 1782 analysis is clear. Makhpal’s
divorce was finalized in Kazakhstan without an order for division of marital-assets. As confirmed in
the Affidavit of Yevgeny Tikhonov, under the laws of the Republic of Kazakhstan, Makhpal has a
legal right to an equitable division of the marital assets acquired during her marriage to Aidan.
Tikhonov Aff. 47. Kazakh law provides for a three-year statute of limitations to commence such an
action. /d. 4 8. Thus, Makhpal is within her legal rights to seek her due share of the assets in court.
Id. 49.

Makhpal retained counsel in Kazakhstan and, on April 22, 2021, commenced an action for
equitable division of marital property within the three-year limitation period. A copy of the Kazakh
filing is attached hereto as Ex. A to the Affidavit of Makhpal Karibzhanova. The matter was filed in
a court of first instance, meaning a trial court. The Kazakh court of first instance is squarely within
the purview of § 1782. See Intel, 452 U.S. at 258 (internal citation omitted) (acknowledging that the
“term ‘tribunal’... includes investigating magistrates, administrative and arbitral tribunals, and quasi-
judicial agencies, as well as conventional civil, commercial, criminal and administrative courts.”).
Kazakh courts of first instance have jurisdiction to render judgments in serious cases, such as the

proceeding filed by Makhpal. Courts of first instance accept and review written pleadings and
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 32 of 65 PagelD #: 38
Case 1:21-mc-00442 Document 1 Filed 05/12/21 Page 31 of 33

documentary evidence and hear live testimony, and will receive into evidence such materials as the
patties may introduce to prove the value of the marital estate. Kazakh law provides that foreign
evidence may be used in domestic Kazakh marital property proceedings to prove the value of foreign
assets. Tikhonov Aff. 4 10.

There can be no question that this already-commenced litigation is adjudicative in nature.
and hence constitute “proceeding[s]” pursuant to the two-prong Euromepa analysis. The
requested discovery is thus “for use in a proceeding before a foreign or international tribunal”
within the meaning of § 1782.

C. Applicant is an “Interested Person,” Since She Will Be the Plaintiff in
the Kazakh Civil Proceeding.

Applicant is plainly an “interested person” for purposes of § 1782. There is no question that
the statutory term “interested person” encompasses parties to a foreign litigation. See 28 U.S.C.
§ 1782 (captioned “Assistance to foreign and international tribunals and to /itigants before such
tribunals’) (emphasis added); Jnte/, 542 U.S. at 256 (“No doubt litigants are included among. . . the
‘interested person[s]’ who may invoke § 1782."); Application of Malev Hungarian Airlines, 964
F.2d 97, 101 (2d. Cir. 1992) (noting that the phrase “upon the application of any interested person”
was inserted into Section 1782 “as part of the effort to liberalize the assistance provided by American
courts to foreign and international tribunals’). Makhpal is the plaintiffin the Kazakh civil proceeding
and is thus an “interested person.”

Having satisfied all three prongs of the statutory requirement of § 1782, the focus shitts

to the discretionary factors prescribed by the Supreme Court in /nte/.
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 33 of 65 PagelD #: 39
Case 1:21-mce-00442 Document1 Filed 05/12/21 Page 32 of 33

IL THE APPLICATION SHOULD BE GRANTED IN THE EXERCISE
OF THE COURT’S DISCRETION.

The granting of this application for judicial assistance is an appropriate exercise of this
Court’s discretion in aid of the deliberations of the Kazakh courts. /vfel sets forth factors to be
considered in exercising discretion under § 1782. First, a favorable exercise of discretion ts most
warranted where, as here, many of the entities from which discovery is sought are not party to the
foreign proceeding, because such “may be outside the foreign tribunal’s jurisdictional reach” and
“their evidence, available in the United States, may be unobtainable absent § 1782(a) aid.” Intel,
542 U.S. at 264. The respondent entities described in and anticipated by this application are unlikely
to be subject to the disclosure power of the Kazakh courts.*?

Second, the Court may consider “the nature of the foreign tribunal, the character of the
proceedings underway abroad, and the receptivity of the foreign government or the court or agency
abroad to U.S. federal-court judicial assistance.” /d The Kazakhstan proceeding is an appropriate
subject of judicial assistance. As discussed above, the Kazakhstan proceeding is quintessentially
adjudicative, and there is no indication that the Kazakh courts would be unreceptive to requests
from U.S. courts for judicial assistance. There is no doubt that the production of the requested
information will facilitate a faster resolution of the proceedings in Kazakhstan and allow action to
be taken to prevent further dissipation of assets.

Third. the /nte/ court has stated that the district court may consider “whether the § 1782(a)
request conceals an attempt to circumvent foreign proof-gathering cesinielians or other policies of a
foreign country or the United States” and whether the discovery requests are “unduly intrusive or

burdensome.” 542 U.S. at 265. The present application seeks neither to circumvent foreign disclosure

 

>’ The government of Kazakhstan's use of this Court’s § 1782 powers to obtain discovery from an American law firm
rather than obtain it through a mechanism under its own laws raises the specter of the limits of the Kazakh discovery
powers, See /n re Republic of Kazakhstan. 110 F. Supp. 3d 512.

Lo
Nm
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page 34 of 65 PagelD #: 40
Case 1:21-mc-00442 Document 1 Filed 05/12/21 Page 33 of 33

restrictions nor to impose onerous or unnecessary burdens on respondents, and it is unlikely to do so.
Rather, the application seeks authorization to (i) issue subpoenas duces fecum that are narrowly
tailored for the production of corporate and banking documents critical to Applicant's claims in the
Kazakhstan proceedings from entities that are not party to the Kazakhstan case, and (ii) take
deposition testimony critical to the preparation of Applicant’s case from entities that are not parties
to the case. The discretionary factors articulated by the Supreme Court all weigh heavily in favor of
granting this application.
CONCLUSION

WHEREFORE, Applicant respectfully submits that the Application for Judicial Assistance
should be granted and that a Commissioner of the Court should be appointed with the authority to
issue subpoenas seeking (i) relevant testimony and documents as may be found within the jurisdiction
of this Court, including testimony from bankers, accountants, and business associates; (11) documents
pertaining to companies and bank accounts associated with Aidan and his nominee owners; and (ili)
correspondent banking records and records relating to securities ownership, custodianship, and
transfers, and documentation and testimony relating to real estate holdings. |

Dated: May 12, 2021 Respectfully submitted,

/s/ John W. Moscow
John W. Moscow

Adam S. Kaufmann
A. Mackenna White

LEWIS BAACH KAUFMANN
MIDDLEMISS PLLC

The Chrysler Building

405 Lexington Avenue — 64" Floor
New York, NY 10174

Tel: (212) 826-700!

Fax: (212) 826-7146
John.moscow@lbkmlaw.com

adam. kaufmann@lbkmlaw.com
mackenna. white@lbkmlaw.com
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 35 of 65 PagelD #: 41
Case 1:21-mc-00442 Document 1-1 Filed 05/12/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF MAKHPAL

KARIBZHANOVA FOR JUDICIAL Case No. 21-me-00442
ASSISTANCE PURSUANT TO 28 U.S.C. ECF Case
§ 1782

 

ORDER GRANTING JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

THIS MATTER having been brought before the Court pursuant to 28 U.S.C. § 1782 by
Makhpal Karibzhanova through her attorneys Lewis Baach Kaufmann Middlemiss PLLC, and the
Court having considered the Application papers, and all other submissions pears it; and for good cause
shown;

IT IS on this day of , 2021,

ORDERED that the Application for Judicial Assistance Pursuant to 28 U.S.C. § 1782 be, and
it hereby is, GRANTED; and it is further

ORDERED that John W. Moscow, Esq. of Lewis Baach Kaufmann Middlemiss PLLC is
hereby appointed Commissioner of the Court with the power to issue subpoenas seeking (1) relevant
testimony and documents as may be found within the jurisdiction of this Court, including testimony
from bankers, accountants, and business associates; (ii) documents pertaining to companies and bank
accounts associated with Aidan and his nominee owners; and (iii) SomeRRETIER banking records and
records relating to securities ownership, custodianship, and transfers, and documentation and testimony
relating to real estate holdings.

SO ORDERED.

 

UNITED STATES DISTRICT JUDGE
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 36 of 65 PagelD #: 42
Case 1:21-mc-00442 Document 2 Filed 05/12/21 Page 1of 3

MISCELLANEOUS CASE COVER SHEET

 

PLAINTIFFS APPLICANT
MAKHPAL KARIBZHANOVA

Attorney’s (Firm Name, Address, and Telephone Number)

Lewis Baach Kaufmann Middlemiss PLLC
405 Lexington Avenue, 64th Floor

New York, NY 10174

(212) 826-7001

 

DEFENDANTS

N/A

Attorneys (If Known)

 

DESCRIPTION OF CASE

28 U.S.C. § 1782 - Application for judicial
assistance

Has this or a similar case been previously filed in SONY ?

No? [/] Yes?[__] Judge Previously Assigned

If yes, was this case: vol. _| Invol. [| Dismissed. No [| Yes [ |

If yes, give date & Case No.

 

NATURE OF CASE

 

[_] M 08-85 Motion to Compel
M 08-85 Motion to Quash
M 08-86 Internet Infringement
M 08-88 Surety Companies
M 08-425 Sureties Proceedings

M 11-188 GJ Subpoenas - Unsealed

M 11-189 GJ Subpoenas - Sealed

M 16-88 Sale of Unclaimed Seamen's’ Effects

M 18-66 Forfeiture Proceedings - Funds Held in trust.
28 USC 1746

[] M 18-302 Registration of a Judgment from Another
District

[_] M 18-304 Administrative Subpoena Proceedings

[_] M 18-305 Registration of Student Loan Judgment

CJ M 18-981 Nonjudicial Civil Forfeiture Proceeding

[-] M 19-25 Order Authorizing IRS Officer to Enter
Premises for Levy

CJ M 19-58 General Bonds in Admiralty Purs. to Local
Admiralty Rule 8

C] M 19-63 Receivers - Property in Other Districts

[_] M 19-78 Denial to Sue In Forma Pauperis

C] M 22-1 Designation by U.S. Attorney of Individual to
accept service of summons and complaint

L] M 22-2 Designation of individual to issue certified
copies in bankruptcy part

[_] M 23 Petition to Perpetuate Testimony

C] M 25-1 Order for Entry to Effect Levy - IRS Matter

[| M 25-2 Permission to have access to safe deposit
boxes

M 26-1 Proceeding to Enforce Order of Administrator -
National Credit Union

Rev. 04/2019

L
C]
LJ
O
[_] M 11-03 SEC Litigation to Freeze Account
C)
CI
C
O

TC] M 26-2 Application to Enforce Administrative Order
Rule 5A Rule of Division of Business among District
Judges

CT M 28 Warrant for Entry & Inspection of Premises

[_] M 29 Privacy Act Application

[_] M30 Privacy Act Application

ia M 31 Order of Commodity Exchange Commission
Directing Person to Pay Money

[_] M 82 Petition for Writ to Produce Federal Prisoner in
State Court

CJ M 33 Inspection Warrant - Department of Energy

[_] M 34 Order of Another District Court that the State
Court Produce

[| M 35 Order to Stay Transfer of Federal Prisoner

[] M 36 National Labor Relations Board

CJ M 37 Application to Re-Open Civil Case(s) that are
more than 25 years old

C] M 38 Application for Reassignment of Bankruptcy
Proceeding

CJ M 39 Application for Discovery and Inspection of
Defendant Detained in Federal Prison

[J M 41 Order of Return of 28:2254/2255 Petition

[| M 42 Order Denying Stay of Deportation

[_] M 43 Contempt of Court in Bankruptcy

C] M 44 Claim Compensation under Longshoremen &
Harbor Workers Compensation Act

C] M 46 Order From Another District for Public Viewing

C] M 47 Bankruptcy Cases - Before Appeal Filed

C] M 478 Transmission of Proposed Findings of Fact and
Conclusions of Law

C] M 48 Application for Appointment of Counsel - No Case
In This Court

[_] M 49 Order Denying Commencement of Civil Action
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 37 of 65 PagelD #: 43
Case 1:21-mc-00442 Document 2 Filed 05/12/21 Page 2 of 3

NATURE OF CASE CONTINUED

[_] M51 Order to Show Cause - Case Being Transferred
from Northern District of New York

C] M 52 Application for Leave to File a Complaint

[_] M53 Order Barring Individual from Entering
Courthouse Building

[| M 54 Immigration Naturalization - Order Delaying
Deportation

C] M 55 Petition for Appointment of Impartial Umpire —
Labor Management Relations Act and Others

Cl M 58 Application for Extension of Time to File Petition
for Removal

C] M 59 Application to Produce Federal Prisoner in State
Court

LC] M 67 Notice of Eviction to Squatters (USA Cases)

M 71 Application re: Federal Rules Cr. 11(e)(2)

M 72 Order of Attachment of Another District - EDNY

M 73 Subpoena to Government Agency

M 75 Application for Writ of Garnishment

M 76 Central Violations Bureau

¥| M77 Application to have subpoena issued to person
living in this district regarding action in foreign country

ribunal

M 90 Order of Attachment

M 93 Letters Rogatory

M 94 Other

SOO000

°
o

r

 

M 98 Application to file a civil case under seal,

OM ooo
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page 38 of 65 PagelD #: 44

fo 1 oo A A) oe ot Eel DEI O/4 Noaco 2 ot 2
Br a ee = hi ek i

DO YOU CLAIM THIS CASE IS RELATED TO A MISCELLANEOUS CASE NOW PENDING IN THE SDNY? IF SO, STATE:

JUDGE MISCELLANEOUS CASE NUMBER

 

NOTE: Please submit at the time of filing an explanation of why cases are deemed related

 

PLAINTIFF(S) ADDRESS(ES) AND COUNTY (IES)

MAKHPAL KARIBZHANOVA - Almaty, Kazakhstan

 

DEFENDANT(S) ADDRESS(ES) AND COUNTY (IES)

N/A

 

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE
RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

 

 

CHECK ONE: AT LEAST ONE PARTYISPROSE No |] Yes [_|
CHECK ONE: THIS ACTION SHOULD BE ASSIGNED TO ~—- WHITE PLAINS[_] MANHATTAN

 

DATE SIGNATURE OF ATTORNEY OF RECORD ADMITTED TO PRACTICE IN THIS DISTRICT

5/12/2021 John W. Moscow [__]u.s. GOVERNMENT ATTORNEY

[_]No
YES (DATE ADMITTED MO. Dec YR. 1975

ATTORNEY BAR CODE # JM9846

)

RECEIPT #

Ruby J. Krajick, Clerk of Court, Dated

 

 

by Rev. 04/2019
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 39 of 65 PagelD #: 45
Case 1:21-mc-00442 Document 3 Filed 05/12/21 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF MAKHPAL Case No.
KARIBZHANOVA FOR JUDICIAL RCFE
ASSISTANCE PURSUANT TO 28 U.S.C. § ane

1782

 

AFFIDAVIT OF MAKHPAL KARIBZHANOVA IN SUPPORT OF APPLICATION
FOR JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

MAKHPAL KARIBZHANOVA, being duly sworn and deposed, declares the
following:

l. The information contained in this affidavit is within my personal knowledge
unless otherwise noted.

2. [ am a citizen of Kazakhstan and resident of New York State. I am the Applicant
for this request for judicial assistance. |

3. 1 am the former spouse of Aidan Karibzhanov (“Aidan”), We were married from
1997 to May 15, 2018.

My Relationship with Aidan

4, I was born in Kazakhstan in 1974. My father was a famous Kazakh scientist and
academician,
5. Prior to our marriage, I had a thriving career: first the Prima Ballerina in Kazakh

State Academic Opera and Ballet Theatre named Abay. After organizing an international

fashion show in Kazakhstan. | was offered a contract with Ford Models. ]-moved to Paris where |

NS Ye boos

OS. 44, 262?
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page-40-of 65 PagelD #:46-

Case 1:21-mc-00442 Document3 Filed 05/12/21 Page 2 of 13

was earning up to $1200 per hour for modeling jobs and was solicited for jobs by couture fashion
houses.

6. During this time, Aidan had recently graduated from university and was working
at a bank. He made little money. He was living with his parents and did not own a car.

fe Aidan pursued a relationship with me for more than a year, including several
marriage proposals that | declined. He was frequently jealous and believed I was meeting other
men. He called me numerous times a day.

8. Eventually, I returned to Kazakhstan and, in November 1997, we were married.
Before we were married, Aidan forced me to terminate my contract with Ford Models.

9. The contract with Ford Models that Aidan forced me to terminate previously
yielded me a large income and allowed me to be financially independent.

10. After we got married in 1997, Aidan forbade me from working. I wanted to keep
working but he was adamant. He assured me that he would earn so much that I did not need
money of my own. Our first daughter was born just ten months after our marriage, in 1998, and a
second followed in 2001.

11. During this time, Aidan began to associate with the elite levels of Kazakh
business and political leadership, gaining access to privatization deals that generated huge profits
for those able to access them.

12. Around 2000-2001, we used our joint funds to purchase land in Almaty to build a
house for our family. I supervised the construction of the house and its furnishing, both of which
I designed and oversaw every detail of. The house was titled exclusively in my name, and Aidan
frequently referenced that the house belonged to me. Aidan, our children, and I lived in the house

from about 2005 until 2016 when I left Aidan.

2 NK Xun 4 aoe

Of. 44. 2024
Case 1:21-mc-02056-RPK Document 1-3—Filed-07/14/21Page-41 of 65 PagelD-#-47—__
Case 1:21-mc-00442 Document 3 Filed 05/12/21 Page 3 of 13

13. In 2007 or 2008, I received an offer to buy the house and property for $20 million.
Aidan refused to allow me to sell the home that was in my name. He stated that we had enough
money and did not need more.

14. After we married, Aidan changed. He became abusive and ‘frequently beat and
threatened me. He drank and carried on extramarital affairs in Kazakhstan and during his travels
abroad. I left or tried to leave Aidan on several occasions, but I could not permanently leave him
for fear of losing my children and other threats he made against me. For example, he threatened
to take my daughters away, leave me without any money, and have me committed to a mental
asylum. In 2010, he beat me so badly that he broke his hands. At the time | was pregnant with
our third child, A few days later a doctor informed me that the baby did not survive, and the dead
fetus was surgically removed from me.

15, Aidan also told me that he was able to have me, or anyone else, killed if he
wished. He implied he might have already done so and told me I knew nothing about him. I was
too scared to leave.

16. Aidan carried out many extramarital affairs. 1, and my lawyers, possess
documents confirming that he spent large sums of money on such affairs, including payments to
prostitutes. ] have been told by someone with personal knowledge that Aidan paid for lavish trips
for these lovers for his pleasure as well as the pleasure of his friends and associates.

17. In 2016, Aidan threatened and forced me to sign over my home to our eldest
daughter without compensation.

18. In spring of 2016, I was unable to bear Aidan’s escalating violence and abuse. |

relocated to Europe and then to New York to escape.

NN Yanié spe oh

OS. 44, £024
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 42 of 65 PagelD #: 48

Case 1:21-mc-00442 Document3 Filed 05/12/21 Page 4 of 13

19. In 2019, he had my home bulldozed to the ground. On my birthday, his
bodyguard sent me taunting videos of him walking through the demolition site where my

belongings had been destroyed. These videos remain in my possession and the possession of my

attorney.
20. In 2017, ] relocated to New York. I have lived here consecutively ever since.
21. Since J have lived in New York. I have been threatened with physical violence

and confronted by persons associated with Aidan. I have been followed on a number of
occasions when I leave my home.

22.  [amcurrently being threatened with eviction from my home due to Aidan’s
unlawful withholding of funds owed for co-op fees and state property taxes on the apartment.

The Divorce Proceeding

23. On August 23, 2017, Aidan filed for divorce in the Medeu District Court of
Almaty, a trial court, in Kazakhstan. [ appealed to overturn the court’s order granting the
divorce. On May 15, 2018, the Appellate Judicial Board for Civil Cases of the Almaty City
Court in Kazakhstan upheld the Divorce Petition, legally ending my marriage to Aidan. The
divorce decree was entered without a ruling or agreement on the division of the marital assets.

24. I have since learned that the judge who oversaw our divorce proceeding was
arrested for accepting bribes to alter the outcome of cases. | have been told by sources in
Kazakhstan that Aidan paid her $1,000,000 to rule in his favor for the divorce.

25. Under Kazakh law, I have the right to seek equitable distribution of our marital
property in court. | am legally entitled to half of his assets as of May 15, 2018.

26. Aidan insisted that the divorce proceed quickly and told the Kazakh court we

would reach an agreement on the division of the assets after. However, he has refused to engage

1 GY Mandenns«

OF. 414, 20df
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 43 of 65 PagelD #: 49
Case 1:21-mc-00442 Document 3 Filed 05/12/21 Page 5of13

in any meaningful settlement talks since I separated from him. The offers he made were insincere
and unacceptable because | was legally entitled to half of our marital wealth and because under
his proposed arrangements, he would continue to control my life.

The Equitable Division Action

27. — In preparation for an equitable division action in Kazakhstan, | hired Lewis Baach
Kaufmann Middlemiss PLLC and, by and through them, other counsel, investigators, and
analysts, to assist me in tracing and locating Aidan’s concealed assets.

28. — In late December 2020, I arranged for an attorney in Kazakhstan to represent me
to engage Aidan in a settlement discussion. The Kazakh lawyer informed me in early April that
a senior partner of her firm received a call from a businessman named Michael Sauer threatening
that if the firm took on my case, the firm would be shut out of doing any business in Kazakhstan.
I am personally familiar with Michael Sauer. He is one of Aidan’s closest business associates for
many years. He acts at Aidan’s instruction to carry out Aidan’s business. | believe that Aidan
instructed Mr. Sauer to call the Kazakh firm to scare them out of representing me. Certainly,
Aidan is powerful enough to impact the firm's business prospects in Kazakhstan.

29. It was clear that Aidan has no interest in settling this matter privately. After my
first attorney quit, I hired Yevgeniy Tikhonov to represent me in my action for equitable
distribution in Kazakhstan.

30. | was informed by sources in Kazakhstan that after my first attorney quit, one of
Aidan’s attorneys began frequenting the courthouse seeking information about me and which
attorney might represent me in a potential equitable division action. I believe they were seeking

this information to threaten Mr. Tikhonov, as they did my prior counsel. —

if "
, }
KA \ Ye M4 MON MSY K

5 fh
oS. 44. 2024
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page 44 of 65 PagelD #: 50. ,

Case 1:21-mc-00442 Document3 Filed 05/12/21 Page 6 of 13

31. In the course of trying to file the Kazakh action, Mr. Tikhonov was repeatedly
denied access to public information that Kazakh agencies are required to make available to aid in
the filing of lawsuits. Mr. Tikhonov was told by government workers that Aidan’s status entitled
him to privacy and refused to provide it.

32. On April 22, 2021, Mr. Tikhonov filed a lawsuit against Aidan in the Medeu
District Court of the City of Almaty (“Medeu District Court”) seeking equitable division of
marital assets. On Apri! 23, 2021, the lawsuit appeared in the Kazakh court online system as
formally registered.

33, On May 6, 2021, the Medeu District Court dismissed the lawsuit with leave to
refile. The grounds the court cited for dismissal are suspicious and inconsistent with Kazakh
law. 1 believe that this was a further effort of Aidan or those acting on behalf to impede my
ability to pursue an equitable division of our assets,

34. On May 10, 2021 Mr. Tikhonov filed an amended lawsuit in Medeu District
Court. The Notice of Submission is attached hereto as Exhibit A.

The Marital Assets

35, In 2019, Forbes listed Aidan’s wealth as at least $313 sailllion. T know from
personal knowledge and information and I have learned since our divorce that Aidan acquired
much more than that during our marriage.

36. I believe his true net worth to exceed $1 billion. On at least one occasion, Aidan
directly told me that his net worth exceeded $1 billion. On numerous occasions he showed me
computer screens showing assets and accounts he claimed were his. While I cannot remember

precise numbers, my recollection is that the values added up to over one billion dollars.

wacky Qu \ Oye tn
05.44 Rood
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page 45.0f65PagelD #51

Case 1:21-mc-00442 Document 3 Filed 05/12/21 Page 7 of 13

37. During our marriage, | was privy to many of Aidan’s business deals. I attended
meetings and social gatherings with his business associates where their business and profits were
discussed, I also met on several occasions with Aidan’s personal banker at Credit Suisse and
other Swiss banks. At these meetings I learned the details of some of Aidan’s transactions and
assets, their values, and the names of other parties involved. { was also made privy to the
concealed ownership structures that Aidan and his associates used to hide the assets literally all
over the world. I became aware of the names of nominees and entities that Aidan used to conceal
his wealth, though some details were kept secret even from me. | know many of these deals to
have ties to the United States, and, in particular, New York.

38. Aidan has been involved in many privatization deals which he pursued with other
well-connected business and political Icaders. Some of these have included the Almaty Airport,
Kazakh Telecom, Nepal Telecom, exploitation of oil and mineral deposits, and inside deals to
provide services to state-owned businesses, including TenizService LLP.

39, One entity I learned of during these meetings and gatherings was Verno Capital
Group Limited (“Verno Capital’), Verno was one of Aidan’s primary investment vehicles. I
frequently interacted with Aidan, Marie-Méléne Bérard, Michael Sauer, Roland Nash, and
Dimitri Kryukov, his partners in the business and learned that they operate and control Verno
Capital with Aidan. Ms. Bérard and Mr. Kryukov frequently serves as a nominee owner to act as
proxy for Aidan. Based on conversations with Aidan, Ms. Bérard, and Mr. Kryukov, I believe
that Aidan has or had approximately $250 million in assets held through Werno Capital. I do not
believe they are held in his own name.

40. lam aware that, through Verno Capital, Aidan was involved in a privatization
deal regarding Almaty Airport.

1 (
AS Xo Ab oave wh

OS ff. 2624
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 46 of 65 PagelD #: 52
Case 1:21-mc-00442 Document 3 Filed 05/12/21 Page 8 of 13

41. L also attended meetings and gatherings with certain principals of Mubadala Fund,
again including Ms. Bérard and Mr. Kryukov, where I learned the details of Aidan’s financial
relationship with and investments in and through Mubadala Fund. I am aware from these
conversations that Aidan met with the highest levels of leadership in the Mubadala Fund. In
2011, | accompanied Aidan and Mr. Kryukov on a two-week trip from Croatia to Greece aboard
a chartered yacht to celebrate the investment in the Mubadala Fund hitting $1 billion. Aidan and
Mr. Kryukov drank heavily and discussed Mubadala Fund throughout the trip. From their
conversations, I believe this trip was financed by Mubadala profits. I, and my lawyers, have
documents evidencing payment from offshore accounts to the charter company’s Florida bank
account. From my presence at these meetings, I know that Aidan secretly invested side-by-side
with other Kazakh elites using strawmen to conceal his interest. I further know that they used
some of these co-mingled assets to purchase real estate assets in the United Kingdom and United
States.

42. J amalso personally aware of Aidan’s financial IERIE in Kaz Minerals
PLC. I was present when deals were discussed by Aidan and his partners, including Vladinvir
Kim and Eduard Ogai. | know that privatization deals and the sale of Kaz Minerals assets
generated huge profits for Aidan and his partners. Offshore entities and strawmen were used to
hide the profits, and some of the profits were used to purchase real estate in the United Kingdom
and United States. Kaz Minerals was one of the assets listed on the computer screen that Aidan
showed me, and I have documents reflecting the structures used in privatization deals for Kazakh
oil and mineral deals, including privatization and sale of assets relating to the Koksay copper
mines and the East Akzhar oil fields. | have obtained paperwork reflecting the steps of this deal

and some of the shell companies involved, and [ have spoken with participants who explained
( .
: \ ,
8 NN \ No, \be ty Oyen nN

f
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page47of 65 PagelD #53 ——y
Case 1:21-mc-00442 Document 3 Filed 05/12/21 Page 9 of 13

the deal to me in detail. I lack bank records showing the value and exact disposition of the
profits.

43.  Paladigm is an investment vehicle located in Singapore that Aidan controlled and
used for certain of his investments. Aidan initially created Paladigm to receive moneys generated
from his involvement in the privatization of the national telecom system in Nepal, as well as his
purchase of a bank in Cambodia called ABA Bank. Aidan installed Damir Karassayev as
nominee owner of both Paladigm and ABA Bank. I know this because I hosted Damir
Karassayev at a dinner at my home in Almaty during my marriage to Aidan. At that time, Aidan
bragged to me that while Mr. Karassayev was the paper owner of ABA Bank, it was Aidan who
arranged the purchase of the bank and installed Mr. Karassayev as the owner, but Aidan himself
funded the purchase and controlled the bank

44. Aidan is also the owner and primary investor in another offshore fund called
Visor. Aidan showed me computer screens showing the value of Visor and bragged about the
funds he had invested in Visor through nominee owners including Nikolay Varenko, Vladislav
Kim, Michael Sauer, and Gulzhamash Zaitbekova.

45. Aidan, together with members of the Kazakh elite, has also been involved in
privatization deals for oil and gas fields in Kazakhstan. The profits of these deals were channeled
through offshore entities and funds, including but not limited to: Handoxx Inv. Ltd.; Compass
Global Investments Closed Unit Investment Fund, Silverstand Bay Eligited and Repulse Bay
Limited. Like other deals, funds from these deals were channeled to the United States and other
countries in the form of real estate investments.

46, During our marriage, at Aidan’s insistence, | met and communicated with many

of his private bankers and financial advisors, including the following: Aidan’s personal bank at

9 Ne \) \ Ro ant yuna ct
Of #. 20a
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 48 of 65 PagelD #: 54
Case 1:21-mc-00442 Document 3 Filed 05/12/21 Page 10 of 13

Credit Suisse (Ramunas Rozgys), Bordier & Cie (Alois Sommer), CIM Banque (Stephan
Brunner), Julius Baer (Olivier Jacquemoud), CBH Helvetique (Simon Benhamou), HSBC
Geneva (lawyer Mare Bonnant). Advanced Bank of Asia (ABA) (Damir Karassayev), Halyk
Bank (Umut Shayakhmetova), and Forte Bank (Timur Issatayev and T. algat Kuanyshev). Aidan
would boast to me about his wealth before and alter these meetings.

47, | met all of these bankers, generally with Aidan but occasionally on my own. For
example, I initially met Ramunas Rozgyz, Aidan’s personal banker at Credit Suisse, in
Singapore. Thereafter, | personally met with him in Singapore several times. Aidan directed me
to open a Credit Suisse account that could be used to send and receive assets from his business
activities. In one such meeting, Mr. Rozgys told me that he had invested Aidan’s money “very
well” and that Aidan makes about 8% profit every year. Mr. Ramunas gave me the impression
that Aidan kept a significant amount of money at Credit Suisse. For example, he casually
mentioned a $10 million transfer as if it was nothing. Mr. Rozgys told me that Aidan once earned
$10 million in one day on the stock exchange. Aidan told me the same story. I also met with Mr.
Rozgys’ assistants, with Dee Jee Cheng, a senior assistant relationship manager; and Tze Yang
Tan, a relationship manager, both at Credit Suisse’s Singapore office.

48. At Credit Suisse, Aidan caused the creation of accounts for another offshore
structure involving an entity called Handoxx Inv. Ltd which was used to receive profits from the
privatization of oil and gas fields in Kazakhstan. Handoxx was part of an offshore network
including a number of entities and funds, including Compass Global Investments Closed Unit
Investment Fund, Silverstand Bay Limited, Repulse Bay Limited and sine! Millions of dollars

passed through this structure to fund purchased of luxury properties, aircraft, and other items.

10 Mi . Vanrtyene ces

CS. (1. 202 f
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 49 of 65 PagelD #: 55
Case 1:21-mc-00442 Document3 Filed 05/12/21 Page 11 of 13

49. Ofcourse, the examples I provided above are merely the banks where I met
Aidan’s personal bankers. He had accounts and relationships with many other banks, including
Citibank, JP Morgan & Chase, UBS, Deutsche Bank, LGT Bank, ING Bank, BNP Paribas, DHB
Bank, Banque Internationale a Luxembourg, EFG Bank, Hellenic Bank, Santander, Unicredit,
Kazkommertzbank, BTA Bank, and Kaspi Bank.

50. Aidan has purchased many properties in the United States, sometimes in his own
rlame and sometimes in the names of nominees. I know that Aidan regularly uses the services of
Edward Mermelstein, a real estate attorney and broker. Many of the wealthy elite of Kazakhstan
and Russia utilize Mr. Mermelstein for U.S. real estate transactions. Mr. Mermelstein is affiliated
with the law firm Rheem Bell & Freeman LLP located in Manhattan. Mr. Mermelstein also has a
licensed real estate brokerage, One and Only Realty, Inc., also located in Manhattan. Mr.
Mermelstein is assisted in his real estate work by a team of assistants, including Aiya
Tulemaganbetova, Gennady Perepada, Olga Klugina, Christine Bell, Elena Ash, Eleonora
Stefantsova, Aliya Kadir, and Anastasia Klimenko. Al! of them have information about the real
estate deals involving Aidan and his partners.

51. For example, Mr. Mermelstein and members of his team set up an LLC named
212 Fifth Avenue Unit 3B LLC and brokered the purchase of the apartment I currently live in on
its behalf. Ms. Klugina and Ms. Klimenko signed all the documents related to the LLC and the
apartment purchase.

52.  Aidan’s other properties include or have included an apartment at the Heritage at
Trump Place, 240 Riverside Boulevard in Manhattan. I also believe that Aidan has purchased or

may have financial interests in a number of other properties, including: a 4,000 square foot

Na Qa bawer

os. ff 2024
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page 50 of 65 PagelD #: 56
Case 1:21-mc-00442 Document 3 Filed 05/12/21 Page 12 of 13

apartment at the Plaza,! a unit at Cipriani Club Residences,’ a unit at 520 Park Avenue, and at
least one property in New Jersey: a 17,000 square foot home at 2 Margo Way, Alpine, New
Jersey. In addition, I believe Aidan may have a secret ownership interest in the 2014 purchase of
more than five acres of land in Los Angeles located at 60-62 Beverly Park Cir, Beverly Hills,
California. The 10-bedroom, 16-bathroom, ! 1,204 square feet villa was purchased for
approximately $40 million by Edward Ogai. In late 2019, it was relisted for sale as two separate
properties for approximately $28 million and $30 million. The funds used purchase this property
come from deals that Aidan worked on and discussed with me.

53. Aidan is also involved in real estate development projects in Manhattan through
Meridian Capital Limited, a Hong Kong-based entity that I have learned that he controls. Aidan
has invested tens of millions through Meridian.

54. During our marriage, Aidan held an American Express Centurion card that he
used for many personal expenses.

55. I also know that Aidan paid thousands of dollars for prostitutes located in New
York, based on communications in my, and my attorney's, possession. Aidan used a family chat
room to communicate with one prostitute and I was able to capture screen shots of their texts and
photographs.

Dated: May 11, 2021

WW Ruane

MAKPHAL KARIBZHANOVA

 

' |] Central Park South, 768 Sth Avenue, Apt. 1801, New York, NY
755 Wall Street, Apt. 702, New York, NY 10005

12
 

Case 1:21-mc-02056-RPK—Documentt-3—Filed-07/14/21-.Page.51-of 65-PagelD #: 57
Case 1:21-mc-00442 Document 3 Filed 05/12/21 Page 13 of 13

Swoyn to me this
Ll day of May, 2021

   
  

  

, a
Mw f

GANA ‘L (

/

\

4

 

b
NOTARY PYBLIC

ah
a
=

a EXPIRES Me
% ae -96/28/2024..¢ ics

ny, OF NEN ”

eeneaayee™

13
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page 52 of 65 PagelD #: 58
Case 1:21-mc-00442 Document 3-1 Filed 05/12/21 Page 1 of 3

EXHIBIT A
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page 53 of 65 PagelD #: 59
Case 1:21-mc-00442 Document 3-1 Filed 05/12/21 Page 2 of 3

YsBeOMJIeHve 06 OTTIpaBKe HCKOBOPO 3acdBIeHHA Yepes
Cyne6HEii kaOuHerT

Yuukampueit Homep: 197517104255724

Hata otmpasxu: 10.05.2021 19:35

OtnpaBuTenb

MMH 790531300832

@®HO THMXOHOB EBIEHUM CEPPEEBUMY

Tlony4atenb
OGnactb ropon A/MaTBI

CygeG6uprli oprah ~Meyeycxuit pationnelli cya ropoga
Anmmatol (IT paaqaHekue ea)

 

 

 

 
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 54 of 65 PagelD #: 60
Case 1:21-mc-00442 Document 3-1 Filed 05/12/21 Page 3 of 3

Translation from Russian:

Notification of submission of a lawsuit through the
Judicial online cabinet .

Unique number: 197517104255724

Date of submission: 05/10/2021 19:35

Sender
TIN: 790531300832
Last name, first name, middle name: TIKHONOV YEVGENIY
SERGEYEVICH

Recipient
District: City of Almaty
Judicial authority: Medeu District Court of the City of Almaty (Civil Cases)
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE APPLICATION OF MAKHPAL

KARIBZHANOVA FOR JUDICIAL Case No,
ASSISTANCE PURSUANT TO 28 U.S.C. § ECF Case

1782 |

DECLARATION OF YEVGENY TIKHONOV IN SUPPORT OF APPLICATION
FOR JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

\. Yevgeniy Tikhonov, declare pursuant to 28 U.S.C. § 1746 as follows:

I I am an attomey licensed and practicing in Kazakhstan since 2002. My office is
located at Republic of Kazakhstan, city of Almaty, st. Gogol, 86, office 517.72)

2. My first language is Russian. This declaration is submitted in Russian accompanied
by an English translation. | have reviewed the finglish version with the assistance of a translator
and affirm that it is a true and accurate translation of my Russian declaration.

3 { have been retained by Makhpal Karibzhanova to represent her in connection with
an action for the equitable distribution of the property acquired during her marriage to Aidan
Karibzhanov in Kazakh court.

4. I provide this decluration in support of Ms. Karibzhanova's Application for Judicial
Assistance Pursuant to 28 U.S.C. § 1782 to provide this Court with the necessary background on

the laws of Kazakhstan governing the equitable distribution of marital property

ee eee eee AOR ATE NCA AM TOP DM GR AA ARAN ET PE ANOCA RIOR. Ait AC KAMAN OIA AHA OR ATTAR BAK AU) 1) aw att BAR —
Ageonesrtchas HOHTOpDS -JItnacriH. auc. ania Kencect Dynasty Law lem FF 47 527 25075 74
Pra Canc Masai, GSO), Kisaccran Peenvéaukinas, ODO, CGagot strvat 80 Office 721,  lafo@alynaaty ke
+ Aaturtet va Lotaan, 26, exhite 72! Admarie a, Cacusp tong 86. 7b adn te Altiury US000, Kagakhstan whew dypgity kz
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 56 of 65 PagelD #: 62
Case 1:21-mc-00442 Document 4 Filed 05/12/21 Page 2 of 4

5. I have reviewed the filings in the divorce action filed in Kazakhstan by Mr
Karibzhanov in August 2017 | confirm that, by resolution of the Appellate Judicial Board for Civil
Cases of the Almaty Civil Court (the “Appellate Court”), the final divorce degree became effective
on May 15, 2018.

6. Neither the Appellate Court nor the final divorce decree addressed the issue of the
distribution of Mr. Karibzhanov and Ms. Karibzhanova’s marital assets.

7 Under Article 38 of the Marriage Code, Kazakh law provides for the equitable
distribution (50/50) of all assets acquired during a marriage between the spouses.

8. Under Article 37.6 of the Marriage Code of Kazakhstan, a spouse may, within three
years from the date of the final divorce decree, file an action for the division of matrimonial assets.

9 Ms. Karibzhanova, therefore, has a legal right to seek a division of the assets under
Kazakh law

10. Kazakh law will permit the introduction of evidence obtained in other jurisdictions
on the basis of reciprocity (Article 476 of the Civil Procedure Code) including evidence pertaining

to the identification and valuation of assets located in such jurisdictions.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed on: April 16, 2021 fie we bake :

 
 

CY], }1O2KHOTO PAHOHA HbIO-HOPKA
COEAMHHEHHBIX WITATOB AMEPHKH

1

NPH OBPAUKEHAM MAXTIA
KAPHBKAHOBOM O CYIEBHOH
NOMOUH B COOTBETCTBUM |
C 28 U.S.C. § 1782
|

Case No.
nextTponnsih Paiin Jena

SAA BIIEHME EBCEHHS! THXOHOBA B HOJUIEPAKY 3AABKH
JJ CY IEBHOH HOMOULM B COOTBETCTBHH C 28 U.S.C. § 1782

 

SH, Evsresu Tuxovos, 3aapiaio a cooreercrsuH c 28 USC. § 1746
CAC AYIOWMEC:

l. A, ABNAOCL ALBOKATOM, OONAABIOUUIM JMMeH3HeH H MpakTHKYIOUWIHM B
Ka3gaxcrane c 2002 roga. Moii oduc pacnonoxen mo aypecy: PecnyOauKa
Kasaxcran, ropoa Aamattt, yn. Dorons, 86, odie $17,721.

Zh Moff nepspili a3bik sBseTCH pyCCKHM. DTO 3aABIEHHe NowaHO Ha
PpyCCKOM A3bIKe H COmpoBosKaaeTcH aHranlickHM Nepepoyom. A npocmotpen
aHPIMHCKy!IO BEPCHIC C TIOMOLbIO NepeBONYKa H NOATBEPKRAlO, YTO ITO BEpHbIt
HW TONNE repenos Moe JlekstapalHu, CoCcTaBIEHHOH Ha pYCCKOM S3bIKe,

3. Maxnan KapnOaanoga Han aila MCHH {UIA TIpeACTaBICHHA e& HHTEpecoB
a Ka3axcranckux Cymax 6 caa3H c nonayeli Hcka o pasHom pa3gese o6uiero
HMYLLecTBa, HpHoGperennoro B Opake, Mexuy Maxniui Kapn6acanopoi W Atjanom
KapnéxkanoBb,

4, S| upeacraBaAaio 3TO 3axBAeHHe B MOJUIEMKKY 3asBIeHHA Poco
Maxnas Kapu6xaHonol o cyzeGuoii nomowm 8 cooTBercTBHH c 28 U.S.C. § 1782.
YTOOL! MpPeLOCTaBHTb ITY HHPOpMALHIO B CIpaBOYHbIX MeAAX O 3aKOHAX
Pecny6unku Ka3saxcTaH, OTHOCALLHXCH K IIpaBOBOMY PeryHPOBALHIO BOMPOCOB O
paaaene o6mlero HMYULecTBa CYNpyros.

shval¥Hen ae (POPHUNOKAS RONMET HOS AHA ATOe Bee MATAR ADO OREN TAD eae ADeATY See _
AAKONATEKAG KouTopa -Jiedacres+ a{LumacmH- agvoxar venercs Dynasty Law Firm B47 T27 25055
“ Bevivbarska Kaacrain USi000, Kage Peary Bataces OSCR RY sOgabrcreet Bu sffice 7a Le info yayiary &

i Adantrtsa Tarress, Be eae 201 Auge b bopant wed, Sb, Pt odie Str UU) Ragakhstan yew widviiasty ke
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 58 of 65 PagelD #: 64
Case 1:21-mc-00442 Document 4 Filed 05/12/21 Page 4 of 4

5 Al npocmorpen H H3Y4HT LOKYMeHTbI O pacTopaxceHHH 6paka, momaHABTe
B Ka3axcrave rocmoyunom AfizaHom KapHOxKanoBbim B asrycre 2017 roma. A
NOATBEpARAalO, YTO B MOMEHT BLINeECeHHA HOCTaHOBNeHHA cyneOHOH KonnerHel 110
fpMkKDaHCKHM AenaM AmMaTHHcKOoro roporcKoro cyna («AnennauMOHHbI cya»)
petleHHe o pacropxKeHHn Opaka BetynHo B CHny 15 Maa 2018 roga.

6. ATI@UIAUHOHHBI CYA pH OKOHYATebHOM PeLICHHH O pacTopxKeHHH
Opaka He paccMaTpHBas! H He OPHHHMan peuieHHs NO BOMpocy oO pa3Aene
umyittecrra Maxitan KapwOacanorolt c rocnozunom Alimanom Kapatacanorsim.

7. B coorgercrsun co crarpeli 38 Konekca Pecuy6nuKn Kazaxctan «O
Gpake (CyNpyxXeCTBE) H CCMbe» Ka3aXCTAHCKOe 3AKOHOMATENDCTBO YCTAHaBIMBACT
papHoe onpenenenne sone (50/50) B o61em uMytecTBe cympyros, mp ero
pa3ylene.

8. B cootsercrsBuH co crarseit 37.6 Kogexca Pecny6nukn Kasaxcran «O
6pake (cynpyxectBe) H CeMbe», KaxAbI H3 cyNpyroB MMeeT 34KOHHOE MpaBo B
TeHeHHe TPEX MeT ¢ MATbI BCTYILICHHA B CHAY peweHus Cysa o pacropaxenun Opaka
NOAaTh HCK O passese MMYUIeCTRa. ;

9. Takum o6pa30m, rocnoxka Maxnasn KapuOxkaHopna HMeeT 3aKOHHOe
paBo 3AABHTb B CYj] TpeGoBaHHe O paBHOM pa3yeule obero HMYyWecTBa CYTIpyroB
B COOTBETCTBHH C 3aKOHOaTebCTBOM PecrryOnsuKkH Ka3axcrad.

10. 3akoHonatTenperBo Pecny6nnku Kasaxctau pa3peuiaer
HCNOMb3OBAHHE NOKAZATENLCTB, MOJYYCHHDIX B JIPYTHX [OPHCAHKUMAX MU CyMax Ha
OcHOBe B3aHMHOCTH (cTaTbs 476 [paxnaucxoro [Ipoueccyanbnora Kogekca),

-BKIHOYAA AOKAZATCNLCTBA, OTHOCALHECA K HMCHTHPHKALMH HM OUCHKE AKTHBOR,
HAXOJAMLHXCR B TAKHX [OPHCAMKLHAX,

3] 3asBsisO TO CTPAXOM HAaKa3allMA 3a JOKECBHETE/IbCTBO B COOTBCTCTBAH C
3aKOHORATEECTBOM CoenHHeHRbIx Lraros AMepHKH, 4TO BbILNEHIIOKEeHHOE
ABAACTCA MpPABAHBbIM H JJOCTOBeEPHbIM.

Hcnonneno mo aare: $6 apenas 2021 rena

EBFEHHH THXOHOB 405° ae L,

 
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 59 of 65 PagelD #: 65
Case 1:21-mc-00442 Document5 Filed 05/12/21 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF MAKHPAL

KARIBZHANOVA FOR JUDICIAL Case No. 21-me-00442
ASSISTANCE PURSUANT TO 28 U.S.C. § ECF Case
1782

 

DECLARATION OF JOHN W. MOSCOW IN SUPPORT OF APPLICATION
FOR JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

JOHN W. MOSCOW declares under penalty of perjury the following:

l. ] am an attorney licensed to practice law tn the State of New York and am senior
counsel in the law firm Lewis Baach Kaufmann Middlemiss PLLC (“LBKM”). LBKM is counsel
to petitioner Makhpal Karibzhanova (“Makhpal”).

2. I] make this declaration in support of Makhpal’s wpalication for Judicial Assistance
Pursuant to 28 U.S.C. § 1782 (the “Application”), and make this assertion based on public and
non-public documents T have reviewed and conversations with investigators and eyewitnesses to
the transactions described in the Application. I rely on the investigation and analysis conducted
by attorneys at LBKM, with other skilled legal and financial professionals retained to consult in
this matter.

3. I have supervised and led investigations involving major economic crimes,
including money laundering, from 1984 as Deputy Chief of the Frauds Bureau into 2005 as chief
of the international economic crime unit at the New York County District Attorney’s Office.
Some of the cases were immense, involving economic transactions around the world. [ learned to

rely on the investigators, the accountants, and my colleagues to master the intricacies of

 

'T served as an Assistant District Attorney in the New York County District Attorney’s office under Frank S. Hogan
and Robert Morgenthau from 1972 into 2005,
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 60 of 65 PagelD #: 66
Case 1:21-mc-00442 Document5 Filed 05/12/21 Page 2 of 7

transactions we were investigating. Among the cases we made were the prosecution of the Bank
of Credit and Commerce International, the prosecution and closing of a number of securities firms
for fraud, Ponzi schemes, the involvement of major banks in the Enron disaster, and the
prosecution of a number of corrupt officers of Tyco, including Dennis Kozlowski. 1 am working
today with a number of colleagues from the District Attorney’s Office who assisted me in these
and other matters.

4. The information contained in this declaration has been gathered from documents,
witness-related incidents, and skilled analysis of substantial economic transactions in Central Asia,
Europe, and New York. I am also working with tnternationally renowned investigators, some of
whom I have worked with for more than 20 years, and whose skill and accuracy in the discovery
and tracing of assets is of the highest caliber.

5. In my private practice, | specialize in cases involving complex economic
transactions, money laundering, and fiduciary duties. I believe that all information contained
herein is true.

FACTUAL BACKGROUND
The Kazakh Action

6. The Application is brought in support of the action for the equitable division of
marital assets filed in the court of first instance of Kazakhstan on May 10, 2021. The basis for and
details of which are set forth in the accompanying Affidavits of Makhpal Karibzhanova and
Yevgeny Tikhonov.

7. Since 2019, | and LBKM have represented Makhpal in connection with her efforts
to obtain an equitable division of the assets acquired during her marriage to Aidan Karibzhanov

(“Aidan”). In addition to providing legal advice. LBKM has worked to locate and trace Aidan’s

bo
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page.61 of 65 PagelD #: 67
Case 1:21-mc-00442 Document5 Filed 05/12/21 Paye 3 of 7

assets around the world. LBKM has engaged other counsel, investigators, and analysts to assist in
these efforts.

8. The investigation has established that the assets acquired during the marriage were,
and continue to be, held in the name or control of Aidan directly or through business associates
and entities acting on his behalf.

9. Yevgeny Tikhonov is Malkhpal’s attorney in Kazakhstan. | have been advised by
Mr. Tikhonov that Kazakh law provides for the equitable division of marital assets and that the
statute of limitations on an action seeking equitable distribution is three years. Mr. Tikhonov filed
an action for equitable division in Kazakhstan on May 10, 2021.

10. Between March 23 and April 8, 2021, LBKM served preservation letters on several
of Aidan’s close business associates in the United States and abroad in anticipation of litigation.

It. In early April, Makhpal received a call from the Kazakh lawyer then representing
her relaying that a senior partner of the lawyer's firm received a call from Michael Sauer
threatening to shut the firm out of doing any business in Kazakhstan if they continued representing
Makhpal. The lawyers from the firm believed the threat credible and withdrew from the
representation. [ have been informed by Makhpal that Michael Sauer is one of Aidan’s close
business associates and 1 have reviewed a number of websites listing him as Chairman of Visor
Capital, an investment company closely associated with Aidan. My investigation of this case
strongly suggests that Aidan holds enough power in Kazakhstan to make good on this threat.

The Financial Assets at Stake
12. Forbes Magazine lists Aidan as the 26" richest businessman in Kazakhstan and the

14 most influential businessman in Kazakhstan and estimates his wealth in a range from $201
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 62 of 65 PagelD #: 68
Case 1:21-mc-00442 Document 5 Filed 05/12/21 Page 4 of 7

million to $313 million.?. The Forbes article notes many aspects of Aidan’s wealth: founder of
Visor International, partner with China Power in a Kazakh wind farm, shareholder in Tengiz
Service LLP (an oil transport service provider) held through Waterford International Holdings,
and shareholder in a Virgin [slands-registered 1T company held through Visor Investments. While
this is an impressive list of assets, I am primarily struck by his many other financial interests that
are not mentioned. These absences, along with the rest of the investigation, lead me to conclude
that Forbes has woefully undervalued Aidan’s net worth.

13. Together with international asset investigators, LBKM has spent more than a year
tracing Aidan’s substantial wealth around the globe. The results of these efforts, as set forth in the
Memorandum of Law in Support of the Application, indicate that Aidan’s true wealth is much
greater than the published estimates noted above. My current estimate is between $1 billion and
$2 billion.

14. The legal structure of assets in Aidan’s control, as I have seen in many years
investigating these types of matters, is commensurate with purposefully obfuscated transactions
and ownership structures designed to hinder efforts to uncover the identity of the true beneficial
owner. These structures make locating all marital assets difficult but not impossible. In my
experience, these transactions can be unraveled and true ownership revealed through the discovery
of the financial and corporate records and testimony of the sort set forth in the Application.

15, The investigation has established that Aidan was active in highly lucrative
privatization deals in several countries, including telecoms, gas, and mineral rights. Privatization

deals, as those uncovered involving Aidan, are structured such that political leadership permits

 

* https://forbes.kz/ranking/object/59
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page 63 of 65 PagelD #: 69
Case 1:21-mc-00442 Document5 Filed 05/12/21 Page 5 of 7

favored individuals to acquire title to state assets at a massive discount to market value, allowing
them to realize outsized profits.

16. The investigation has established that Aidan has financial ties to the investment
fund Verno Capital Group Limited (“Verno Capital”). Verno Capital maintains an office in New
York. Aidan is personally named as the director on Verno Capital’s Form D, Notices of Exempt
Offerings, filed with the SEC from as early as 2012. The scope and value of Verno’s holdings
were reflected in a deal announced one year ago that closed on April 29, 2021, involving the $415
million sale of the majority ownership interest in the Almaty International Airport by a Verno-
affiliated company, Venus Airport Investments B.V. of Netherlands, to a French-Turkish
consortium, TAV Airports.?

17. The investigation has established that Aidan is the majority owner of funds invested
in Paladigm Group (“Paladigm”). Paladigm Group includes a number of subsidiaries, but the two
main companies appear to be Paladigm Capital PTE LTD (“Paladigm Capital”) — an active asset
and wealth management fund based in Singapore — and its 100% shareholder Paladigm Holdings
PTE LTD (“Paladigm Holdings”). Paladigm manages two investment funds, Paladigm Atlas
(“Atlas Fund”) and Paladigm Ventures Fund IL Ptd Ltd. (‘Ventures Fund”), which both maintain
ties to the United States: Atlas Fund invests in publicly traded U.S. Treasury bonds and companies.
Ventures Fund advertises that it invests in “the biggest U.S. tech companies” and U.S. “unicorns.”
In 2018, Ventures Fund invested in the publicly-traded U.S. company Lyft, Inc.

18. The investigation has established Aidan’s financial connection to the privatization
of mineral rights owned by Kaz Minerals, including copper, silver, zinc, and gold in eastern

Kazakhstan and elsewhere. Kaz Minerals is listed on the London and Kazakh stock exchanges,

 

* https://Awww.marketscreener.com/quote/stock/AEROPORTS-DE-PARIS-17304/news/Aeroports-de-Paris-nbsp-
Groupe-ADP-announces-the-completion-by-TA V-Airports-o f-the-full-ownership-33 112034/

5
Case 1:21-mc-02056-RPK Document 1-3 Filed 07/14/21 Page.64 of 65 PagelD #: 70
Case 1:21-mc-00442 Document5 Filed 05/12/21 Page 6 of 7

and traded in the United States through American Depositary Receipts registered with the SEC by
JP Morgan Chase Bank NA. Aidan was involved in the privatization of the Koksay copper mines
and the East Akshor oil fields, both highly lucrative deals. The assets were transferred through
nominees and strawmen.

19. The investigation has established Aidan’s beneficial ownership of the Visor Group
d/b/a TOO Visor Holding through offshore holding structures and nominees. Visor Group
conducts business all over the world including Kazakhstan, the rez Republic, United
Kingdom, Russia, Cayman Islands, and British Virgin Islands. Visor Group began when Aidan
established AO Visor Investment Solutions and began acquiring assets and companies and
eventually secured a Kazakh banking license.

20. On August 30, 2017, Aidan filed an affidavit in the Family Court of the State of
New York in New York County affirming that he had an address in New York at 240 Riverside
Boulevard, 17C. On November 20, 2018, Aidan filed an affidavit the Supreme Court of the State
of New York in the County of New York affirming that he funded the purchase of an apartment at
212 Fifth Avenue, Apartment 3B, on behalf ofan LLC co-owned by his daughters, where Makhpal
currently lives. Records confirm that the formation of the LLC and the purchase of the apartment
were brokered by New York-licensed attorney and real estate broker Edward Mermelstein and his
associates,

21. The investigation has established that, during the course of Aidan and Makhpal’s
marriage, Aidan maintained an American Express Black Card with which he paid expenses. Aidan
transferred as payment on this card substantial sums of money to American Express in New York

or to bank accounts owned and controlled by American Express.
Case 1:21-mc-02056-RPK Document1-3 Filed 07/14/21 Page 65 of 65 PagelD #: 71
Case 1:21-mc-00442 Document5 Filed 05/12/21 Page 7 of 7

22. ‘The investigation has also established that Aidan paid for the services of a sex
worker during a trip to New York. Documents in LBKM’s possession confirm the name, date,
amount paid, the nature of the services, and where they were provided.

23. In my experience, many foreign banks maintain at least some international
correspondent bank accounts in New York City. | am further aware that records for such accounts
can be accessed from the computer systems of New York financial institutions’ branches and
offices in New York City. I therefore believe that certain records of international correspondent
banking activities and ownership of foreign bank accounts relevant to the extent of Aidan’s assets
are held in this District.

1 declare under penalty of perjury that the foregoing is true and correct.

Od (SMeoteano

/ JOHN W. MOSCOW

Executed on: May 11, 2021

 
